Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 1 of 83 PageID #: 1123




                   EXHIBIT A
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 2 of 83 PageID #: 1124


                                                                                            JONATHAN J ENGLER
                                                                         Tel: (202) 407-8625 ▪ engler@adduci.com




 February 1, 2021


 VIA ELECTRONIC FILING

  The Honorable Lisa R. Barton
  Secretary to the Commission
  U.S. International Trade Commission
  500 E Street, S.W., Room 112
  Washington, D.C. 20436


 Re:     In the Matter of Certain LTE-Compliant Cellular Communication Devices, ITC
 Investigation No. 337-TA-____

 Dear Secretary Barton:

         In accordance with the Commission’s Temporary Change to Filing Procedures dated
 March 16, 2020, Complainant Evolved Wireless, LLC submits for filing the following documents
 in support of Evolved’s request that the Commission commence an investigation under Section
 337 of the Tariff Act of 1930, as amended:

    •   One (1) electronic copy of Evolved’s Verified Confidential Complaint (19 C.F.R. §
        210.8(a)(1)(ii));

    •   One (1) electronic copy of Evolved’s Verified Non-Confidential Complaint and Public
        Interest Statement. (19 C.F.R. §§ 210.8(a)(1)(i) and 210.8(b));

    •   One (1) electronic copy of Evolved’s letter and certification requesting confidential
        treatment for the information contained in confidential exhibits 162C and 228C to the
        Verified Complaint. (19 C.F.R. §§ 210.5(d) and 201.6(b));

    •   One (1) electronic copy of the public exhibits to the Verified Complaint including:

           o One (1) electronic certified copy of United States Patent Nos. RE46,679 (“the ’679
             patent”) and 10,517,120 (“the ’120 patent”), cited as Exhibits 1 and 3 to the Verified
             Complaint (19 C.F.R. §§ 210.12(a)(9)(i));

           o One (1) electronic copy of a non-certified version of United States Patent No.
             RE48,326 (“the ’326 patent”), cited as Exhibit 2 to the Verified Complaint.
             Evolved has ordered a certified copy of the ’326 patent and will provide a certified
             copy as soon as it is received.
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 3 of 83 PageID #: 1125

 The Honorable Lisa R. Barton
 February 1, 2020
 Page 2


           o One (1) electronic copy of the certified assignment records for the ’679 patent, the
             ’326 patent, and the ’120 patent, cited as Exhibits 4-9 to the Verified Complaint (19
             C.F.R. § 210.12(a)(9)(ii)); and

           o One (1) electronic copy of the public version of confidential exhibits 162C and
             228C to the Verified Complaint (19 C.F.R. § 210.8(a)(1)(i)).

    •   One (1) electronic copy of confidential exhibits 162C and 228C to the Verified Complaint
        (19 C.F.R. §§ 210.8(a)(1)(ii) and 201.6(c));

    •   One (1) electronic copy each of the certified prosecution history of the ’679 patent and the
        ’120 patent, which are included as Appendices A1 and C1 to the Verified Complaint
        (19.C.F.R. § 210.12(c)(1));

    •   One (1) electronic copy of the non-certified prosecution history of the ’326 patent, which
        is included as Appendix B1 to the Verified Complaint. Evolved has ordered a certified
        copy of the ’326 patent prosecution history and will provide a certified copy as soon as it
        is received.

    •   One (1) electronic copy of each patent and applicable pages of each technical reference
        mentioned in the prosecution history of the ’679 patent, the ’326 patent, and the ’120 patent
        (not already part of Appendices A1, B1, and C1), which are included as Appendices A2,
        B2, and C2 to the Verified Complaint (19.C.F.R. § 210.12(c)(2)).

    •   Photographs of representative infringing imported articles from each proposed respondent
        in lieu of physical samples per Commission Rule 210.12(b), included as Exhibits 193-223
        to the Verified Complaint. Physical samples of each proposed respondent's infringing
        imported articles are available for inspection at the offices of Complainant's counsel.

    •   Photographs of the representative domestic industry articles in lieu of physical samples per
        Commission Rule 210.12(b), included as Exhibit 224 to the Verified Complaint. Physical
        samples of the representative domestic industry articles are available for inspection at the
        offices of Complainant's counsel.
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 4 of 83 PageID #: 1126

 The Honorable Lisa R. Barton
 February 1, 2020
 Page 3

         I am available at your convenience to answer any questions. Thank you for your attention
 to this matter.

                                             Sincerely,

                                             /s/ Jonathan J. Engler___________
                                             Jonathan J. Engler

                                             Counsel for Complainant Evolved Wireless, LLC

 Enclosures
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 5 of 83 PageID #: 1127

                                                                                                                    JONATHAN J ENGLER
                                                                                                 Tel: (202) 407-8625 ▪ engler@adduci.com




 February 1, 2021

 VIA ELECTRONIC FILING


 The Honorable Lisa R. Barton
 Secretary to the Commission
 U.S. INTERNATIONAL TRADE COMMISSION
 500 E Street, S.W., Room 112
 Washington, D.C. 20436

 Re:       In the Matter of Certain LTE-Compliant Cellular Communication Devices,
           ITC Investigation No. 337-TA-____

 Dear Secretary Barton:

        Pursuant to Commission Rules 210.5(d) and 201.6(b)(1), Complainant Evolved Wireless,
 LLC respectfully requests confidential treatment of the business information contained in the
 Verified Confidential Complaint and Confidential Exhibit Nos. 162C and 228C.

        The information contained in the Verified Confidential Complaint and Confidential Exhibit
 Nos. 162C and 228C qualifies as confidential business information pursuant to Commission Rule
 201.6(a) because:

          It is not available to the general public;
          The disclosure of such information would cause substantial harm to Evolved and Evolved’s
           licensee, LG Electronics Co., Ltd., and Evolved’s and LG’s respective competitive
           positions; and
          Unauthorized disclosure of the information could impair the Commission’s ability to
           obtain information necessary to perform its statutory function.

         Please contact me with any questions regarding this submission. Thank you for your
 attention to this matter.

 Sincerely,



 Jonathan J. Engler




                                                   ATTORNEYS AT LAW
              1133 CONNECTICUT AVENUE, NW WASHINGTON, DC 20036 Tel: (202) 467-6300 Fax: (202) 466-2006 www.adduci.com
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 6 of 83 PageID #: 1128




               UNITED STATES INTERNATIONAL TRADE COMMISSION
                               WASHINGTON, D.C.


  In the Matter of:                              §
                                                 §
                                                   Inv. No. 337-TA-______________
  CERTAIN LTE-COMPLIANT                          §
  CELLULAR COMMUNICATION                         §
  DEVICES                                        §


   CERTIFICATION REGARDING REQUEST FOR CONFIDENTIAL TREATMENT

        I, Jonathan J. Engler, counsel for Complainant Evolved Wireless LLC, declare as follows:

        1.      I have reviewed Evolved’s Verified Confidential Complaint and Confidential

 Exhibit Nos. 162C and 228C filed concurrently with this Certification.

        2.      Confidential Exhibit 228C is a private agreement between Evolved and LG

 Electronics Inc. that contains confidential information regarding the terms of the agreement and

 the circumstances that led to the agreement, which is not available for public dissemination.

 Disclosure of this information to the public would cause substantial harm to Evolved and LG, their

 respective competitive positions, and their ability to negotiate future agreements. Disclosure of

 this information would also impair the Commission’s ability to obtain information necessary to

 perform its statutory function.

        3.      Confidential Exhibit 162C contains confidential commercial and financial

 information concerning LG Electronics Co., Ltd.’s investments in its domestic industry, which is

 not available for public dissemination. Disclosure of this information to the public would cause

 substantial harm to LG and its competitive position. Disclosure of this information also would

 impair the Commission’s ability to obtain information necessary to perform its statutory function.

        4.      I declare under penalty of perjury that the foregoing is true and correct. Executed

 this 1 day of February, 2021 in Washington, DC.

                                                 1
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 7 of 83 PageID #: 1129




 Dated: February 1, 2021                   Respectfully submitted,


                                           /s/ Jonathan J. Engler
                                           Jonathan J. Engler
                                           ADDUCI, MASTRIANI & SCHAUMBERG LLP
                                           1133 Connecticut Avenue, N.W., 12th Floor
                                           Washington, D.C. 20036
                                           Telephone: 202-467-6300
                                           Facsimile: 202-466-2006
                                           E-Mail: EW-001@adduci.com

                                           Counsel for Complainant Evolved Wireless
                                           LLC




                                       2
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 8 of 83 PageID #: 1130




               UNITED STATES INTERNATIONAL TRADE COMMISSION
                               WASHINGTON, D.C.


  In the Matter of:                              §
                                                 §
                                                   Inv. No. 337-TA-______________
  CERTAIN LTE-COMPLIANT                          §
  CELLULAR COMMUNICATION                         §
  DEVICES                                        §


                            STATEMENT OF PUBLIC INTEREST

        Pursuant to 19 C.F.R. § 210.8(b), Complainant Evolved Wireless, LLC respectfully

 submits this separate Statement of Public Interest, filed concurrently with the Complaint.

        This proceeding involves the importation, sale for importation, and/or sale after

 importation into the United States of certain LTE-compliant cellular communication devices that

 infringe U.S. Patent Nos. RE46,679 (“the ’679 patent”), RE48,326 (“the ’326 patent”), and/or

 10,517,120 (“the ’120 patent”) owned by Evolved. Specifically, Evolved seeks limited exclusion

 orders directed to each Proposed Respondent and their subsidiaries, affiliates, agents, successors,

 and assigns covering the LTE-compliant cellular communication devices detailed in the Complaint

 (“Accused Products”).     Evolved also seeks cease-and-desist orders against each Proposed

 Respondent and a bond upon each Proposed Respondents’ importation of infringing products

 during the Presidential review period.

        At the outset, this investigation involves standards-essential patents. In particular, and as

 described in more detail in the complaint, LG Electronics Inc. (“LGE”) - the original patent owner

 and now Evolved’s licensee, declared each of the asserted patents as essential to the LTE mobile

 communications standard, a 4G wireless broadband technology developed by the Third Generation

 Partnership Project (“3GPP”) and administered by the European Telecommunication Standards

 Institute (“ETSI”). In its declarations to ETSI, LGE committed to license the asserted patents, as


                                                 1
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 9 of 83 PageID #: 1131




 well as others that have been declared as essential to those 3GPP standards, on terms that are fair,

 reasonable, and non-discriminatory (“FRAND”).          Evolved conducts its licensing efforts in

 accordance with ETSI’s intellectual property rights policies and has been attempting to do so with

 respect to the Proposed Respondents’ Products, albeit with no reciprocal cooperation from the

 Proposed Respondents.

        Whether to issue remedial orders based on standards-essential patents is evaluated as part

 of the Commission’s public interest analysis, which comes after a violation determination. Certain

 Indus. Control Sys. Software, Sys. Using Same, & Components Thereof, Inv. No. 337-TA-1020,

 Order Denying Request for Entry into Early Disposition Pilot Program (Sept. 13, 2016). To help

 in that decision, the Commission has occasionally asked the presiding ALJ to take evidence and

 argument with respect to the public interest and provide findings of fact and a recommended

 determination.1 Likewise, the U.S. Trade Representative’s guidance to the Commission following

 disapproval of the remedy in Certain Elec. Devices, Including Wireless Commc’n Devices,

 Portable Music & Data Processing Devices, & Tablet Computers, Inv. No. 337-TA-794,

 encourages the Commission and the private parties to “develop a comprehensive factual record . .

 . , including . . . the presence or absence of patent hold-up or reverse hold-up.” Letter from

 Ambassador Michael B. G. Froman to Hon. Irving A. Williamson, Chairman, U.S. International

 Trade Commission (Aug 3, 2013), at 3.

        Evolved submits that the facts will establish that there is no reason to withhold Commission

 remedies because the Proposed Respondents have refused to negotiate a FRAND license and,

 therefore, the Proposed Respondents are unwilling licensees.


 1
  See, e.g., Indus. Control Sys. Software, supra, Institution of Investigation at 2 (Sept. 13, 2016);
 Certain Wireless Standard Compliant Elec. Devices, Including Commc’n Devices & Tablet
 Computers, Inv. No. 337-TA-953, Notice of Institution of Investigation at 2 (March 30, 2015).

                                                  2
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 10 of 83 PageID #: 1132




         Evolved respectfully requests that the Commission decline to delegate any additional issues

 related to the public interest to the Administrative Law Judge. Issuance of the requested remedial

 orders will protect Evolved’s patent rights and its licensee’s domestic market share – a directive

 that aligns with the policy goals of Section 337. See Certain Baseband Processor Chips &

 Chipsets, Transmitting & Receiving (Radio) Chips, Power Control Chips, & Prods. Containing

 Same, Including Cellular Telephone Handsets, Inv. No. 337-TA-543, Comm’n Op. at153-54 (June

 19, 2007).

         Issuance of the requested remedial orders will provide effective relief in the face of ongoing

 and open patent infringement in the United States by the Proposed Respondents who import, sell

 for importation, and/or sell after importation devices that infringe any or all the patents-in-suit.

 The requested remedial orders would not have an adverse effect on public health and welfare in

 the United States, competitive conditions in the United States economy, the production of like or

 directly competitive articles in the United States, or United States consumers.            Protecting

 Evolved’s intellectual property rights and LGE’s domestic industry investments in the United

 States through the requested remedial orders will accordingly serve the public interest while having

 little or no adverse effect on the public interest.

 1. Explanation of how the articles potentially subject to remedial orders are used in the
    United States

         The accused products are the types of products commonly before the Commission and have

 been the subject of past remedial orders. Specifically, the accused products are mobile phones,

 tablet computers, and smartwatches configured to operate on an LTE network. Examples of the

 accused products are set forth in the accompanying Complaint. U.S. consumers use the accused

 products for a variety of telecommunications, internet, business, entertainment, and social media

 services. The accused products are imported into the United States and sold to consumers through


                                                       3
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 11 of 83 PageID #: 1133




 many channels, including the Proposed Respondents’ retail stores, third party retail stores, and

 online outlets, including online stores run by the Proposed Respondents.

 2. The requested remedial orders do not pose any public health, safety, or welfare concerns

        There are no health, safety, or welfare concerns at issue in this investigation. The

 Commission has found public interest considerations to outweigh the need for remedial relief in

 protecting intellectual property rights in a small fraction of its investigations, for matters where an

 exclusion order would deprive the public of products necessary for important health and welfare

 needs. See Spansion, Inc. v. Int’l Trade Comm’n, 629 F.3d 1331, 1360 (Fed. Cir. 2010). Such

 concerns are not present here. The Proposed Respondents’ accused products consist of personal

 electronic equipment. Access to such products does not implicate any conceivable public health,

 safety, or welfare concern. The Commission has previously found that exclusion of similar

 products does not raise such concerns. See Certain Elec. Digital Media Devices & Components

 Thereof; Inv. No. 337-TA-796, Comm'n Op. at 114-115 (Pub. Version) (Sept. 6, 2013). In

 addition, as explained below, competing products that perform similar functions as the

 respondents’ accused products are readily available to consumers in the United States.

 3. Evolved’s licensees and third-parties make like or directly competitive articles that could
    replace the accused products

        There are many like or directly competitive products that could replace the Proposed

 Respondents’ infringing products once remedial orders issue. For example, if the accused products

 are be excluded, the excluded LTE mobile phones, tablets, and smartwatches, even if they are

 unlocked, can be replaced with LTE mobile phones and tablets from Evolved’s licensees within a

 commercially reasonable time frame. In addition, there are many third-party suppliers of LTE

 mobile phones, tablets, and smartwatches including, for example, Apple, Google, and Kyocera.

 Evolved’s licensees, as well as third party suppliers offer their LTE mobile phones, tablets, and


                                                   4
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 12 of 83 PageID #: 1134




 smartwatches via network carriers or as unlocked, which can replace the Proposed Respondents’

 excluded LTE devices.

        There are no public interest concerns where domestic demand for a proposed respondent’s

 products can be met by that respondent’s competitors. The presence of an adequate supply of

 substitute products, particularly in the electronic device market, is sufficient to override any public

 interest concerns. See Digital Media Devices, Inv. No. 337-TA-796, Comm'n Op. at ll9-121;

 Certain Semiconductor Chips Having Synchronous Dynamic Random Access Memory Controllers

 & Prods. Containing Same, Inv. No. 337-TA-661, Comm'n Op. at l4-l5 (Pub. Version) (Aug. 10,

 2010). On information and belief, Evolved’s licensees and third-party suppliers have substantial

 manufacturing, production, and shipping capabilities that are adequate to replace any excluded

 articles in a commercially reasonable time. Additionally, the accused products, as well as the

 available alternative products, are all made overseas and imported into the United States for sale

 to consumers. Therefore, the requested remedial orders will not negatively impact the production

 of like or competitive articles in the United States.

 4. The requested remedial orders would not adversely impact consumers

        United States consumers will have available to them in the United States marketplace a

 wide variety of competing LTE devices. Exclusion of the Proposed Respondents’ accused

 products will not negatively impact consumers due to increased price or reduced availability of

 alternative products. Even if the requested remedial orders caused minor price increases for

 alternative products, such an increase would not be contrary to the public interest. See Certain

 Lens-Fitted Film Packages, Inv. No. 337-TA-406, Comm’n Op. at 18. Rather, the requested relief

 will serve the public interest by enforcing United States intellectual property rights and by

 protecting the public from unfair competition.



                                                   5
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 13 of 83 PageID #: 1135




 Dated: February 1, 2021                   Respectfully submitted,


                                           /s/ Jonathan J. Engler
                                           Jonathan J. Engler
                                           Daniel F. Smith
                                           Juan J. Garcia
                                           ADDUCI, MASTRIANI & SCHAUMBERG LLP
                                           1133 Connecticut Avenue, N.W., 12th Floor
                                           Washington, D.C. 20036
                                           Telephone: 202.467.6300
                                           Facsimile: 202.466.2006
                                           Email: EW-001@adduci.com

                                           Eric M. Albritton
                                           Barry J. Bumgardner
                                           Andrew J. Wright
                                           NELSON BUMGARDNER ALBRITTON PC
                                           3131 West 7th Street, Suite 300
                                           Fort Worth, Texas 76107
                                           Telephone: 817.377.9111
                                           Facsimile: 903.758.7397
                                           Email: ema@nbafirm.com
                                           barry@nbafirm.com
                                           andrew@nbafirm.com

                                           Counsel for Complainant Evolved Wireless
                                           LLC




                                       6
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 14 of 83 PageID #: 1136

                                          PUBLIC

               UNITED STATES INTERNATIONAL TRADE COMMISSION
                               WASHINGTON, D.C.


  In the Matter of:                           §
                                              §
                                                Inv. No. 337-TA-______________
  CERTAIN LTE-COMPLIANT                       §
  CELLULAR COMMUNICATION                      §
  DEVICES                                     §

                      VERIFIED COMPLAINT UNDER SECTION 337
                      OF THE TARIFF ACT OF 1930, AS AMENDED

 COMPLAINANT:                                    PROPOSED RESPONDENTS:
 EVOLVED WIRELESS, LLC                           SAMSUNG ELECTRONICS CO., LTD.
 900 S. Capital of Texas Highway, Suite 150      129, Samseong-Ro, Yoeongtong-Gu
 Austin, Texas 78746                             Suwon-Si, Gyeonngi-Do 16677
 Telephone: 512.609.1820                         Republic of South Korea
                                                 Telephone: +82-3-1200-0114
 COUNSEL FOR COMPLAINANT:
 Eric M. Albritton                               SAMSUNG ELECTRONICS AMERICA, INC.
 Barry J. Bumgardner                             85 Challenger Road
 Andrew J. Wright                                Ridgefield Park, NJ 07660-2118
 NELSON BUMGARDNER ALBRITTON P.C.                Telephone: 201.229.4000
 3131 West 7th Street, Suite 300
 Fort Worth, Texas 76107                         MOTOROLA MOBILITY LLC
 Telephone: 817.901.1111                         222 W. Merchandise Mart Plaza, Suite 1800
 Facsimile: 817.377.3485                         Chicago, Illinois 60654
 E-Mail: ema@nbafirm.com                         Telephone: 800.668.6765
          barry@nbafirm.com
          andrew@nbafirm.com

 Jonathan J. Engler
 Daniel F. Smith
 Juan J. Garcia
 ADDUCI, MASTRIANI & SCHAUMBERG,
 LLP
 1133 Connecticut Avenue NW, 12th Floor
 Washington, D.C. 20036
 Telephone: 202.467.6300
 Facsimile: 202.466.2006
 E-Mail: Engler@adduci.com
          DSmith@adduci.com
          Garcia@adduci.com
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 15 of 83 PageID #: 1137

                                                                PUBLIC

                                                    TABLE OF CONTENTS

 LIST OF EXHIBITS ....................................................................................................................... v

 LIST OF APPENDICES ............................................................................................................ xviii

 I.        INTRODUCTION .............................................................................................................. 1

 II.       THE PARTIES.................................................................................................................... 4

           A.         Complainant .............................................................................................................4

                      1.         Evolved Wireless ........................................................................................ 4

                      2.         Evolved’s Licensee ..................................................................................... 5

           B.         Proposed Respondents .............................................................................................5

                      1.         Samsung ...................................................................................................... 6

                      2.         Motorola...................................................................................................... 7

 III.      THE TECHNOLOGY AND PRODUCTS AT ISSUE ...................................................... 8

           A.         Clear Statement in Plain English Describing the Categories of the Products
                      Accused ....................................................................................................................8

           B.         Background Information on the Technology at Issue ..............................................9

 IV.       THE ASSERTED PATENTS ........................................................................................... 12

           A.         United States Patent No. RE46,679 .......................................................................12

                      1.         Identification of the ’679 Patent and Evolved’s Interest Therein ............. 12

                      2.         Non-Technical Description of the Patented Invention.............................. 14

                      3.         Contributions to the LTE Standards – ’679 Patent ................................... 15

                      4.         Foreign Counterparts to the ’679 Patent ................................................... 17

           B.         United States Patent No. RE48,326 .......................................................................19

                      1.         Identification of the ’326 Patent and Evolved’s Interest Therein ............. 19

                      2.         Non-Technical Description of the Patented Invention.............................. 20

                      3.         Contributions to the LTE Standards – ’326 Patent ................................... 21




                                                                        ii
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 16 of 83 PageID #: 1138

                                                           PUBLIC

                  4.         Foreign Counterparts to the ’326 Patent ................................................... 21

         C.       United States Patent No. 10,517,120 .....................................................................23

                  1.         Identification of the ’120 Patent and Evolved’s Interest Therein ............. 23

                  2.         Non-Technical Description of the Patented Invention.............................. 24

                  3.         Contributions to the LTE Standards – ’120 Patent ................................... 24

                  4.         Foreign Counterparts to the ’120 Patent ................................................... 25

         D.       Licenses..................................................................................................................27

 V.      UNLAWFUL AND UNFAIR ACTS COMMITTED BY THE RESPONDENTS.......... 27

         A.       Samsung .................................................................................................................28

                  1.         Identification of Accused Samsung Products ........................................... 28

                  2.         Infringement of the ’679 Patent ................................................................ 29

                  3.         Infringement of the ’326 Patent ................................................................ 29

                  4.         Infringement of the ’120 Patent ................................................................ 30

         B.       Motorola.................................................................................................................30

                  1.         Identification of Accused Motorola Products ........................................... 30

                  2.         Infringement of the ’679 Patent ................................................................ 31

                  3.         Infringement of the ’326 Patent ................................................................ 32

                  4.         Infringement of the ’120 Patent ................................................................ 32

 VI.     SPECIFIC INSTANCES OF IMPORTATION AND SALE ........................................... 32

         A.       Importation and Sale of Infringing Samsung Products ..........................................34

         B.       Importation and Sale of Infringing Motorola Products..........................................35

 VII.    CLASSIFICATION OF THE INFRINGING PRODUCTS UNDER THE
         HARMONIZED TARIFF SCHEDULE ........................................................................... 35

 VIII.   THE DOMESTIC INDUSTRY ........................................................................................ 36

         A.       LGE’s and its Subsidiaries’ Activities and Investments in the Domestic Industry:
                  Economic Prong .....................................................................................................36



                                                                   iii
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 17 of 83 PageID #: 1139

                                                           PUBLIC

       B.        LGE’s Domestic Industry Products Practice the Asserted Patents: Technical
                 Prong ......................................................................................................................44

 IX.   RELATED LITIGATION ................................................................................................ 46

       A.        Samsung .................................................................................................................46

       B.        Motorola.................................................................................................................47

       C.        Related Patents .......................................................................................................47

 X.    RELIEF REQUESTED ..................................................................................................... 50




                                                                   iv
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 18 of 83 PageID #: 1140

                                        PUBLIC

                                   LIST OF EXHIBITS

   Exhibit   Document Description
                              Certified Copies of Asserted Patents
     1       Certified copy of United States Patent No. RE46,679
     2       Non-Certified copy of United States Patent No. RE48,326
     3       Certified copy of United States Patent No. 10,517,120
                     Certified Copies of Assignments for Asserted Patents
     4       Certified Assignment at Reel/Frame 018478/0395 (Assignment of ’679 and ’326
             Patents from Inventors to LGE (Priority Document App. 11/553,939))
     5       Certified Assignment at Reel/Frame 023095/0510 (Assignment of ’120 Patent
             from Inventors to LGE (Priority Document App. 12/538,514))
     6       Certified Assignment at Reel/Frame 024904/0688 (Assignment of ’679 and ’326
             Patents from Inventors to LGE (Priority Document App. 12/870,747))
     7       Certified Assignment at Reel/Frame 028306/0899 (Assignment of ’679 and ’326
             Patents from Inventors to LGE (Priority Document App. 13/487,081))
     8       Certified Assignment at Reel/Frame 032343/0761 (Assignment of ’679, ’326, and
             ’120 Patents from LGE to TQ Lambda)
     9       Certified Assignment at Reel/Frame 034309/0403 (Assignment of ’679, ’326, and
             ’120 Patents from TQ Lambda to Evolved)
                      Patent Purchase Agreement and Related Materials
     10      Patent Purchase Agreement between LG Electronics Co., Ltd. and TQ Lambda
             LLC dated February 7, 2014 (“TQ Lambda PPA”)
     11      Contribution Agreement between TQ Lambda LLC and Evolved Wireless LLC
             dated September 1, 2014 (“Evolved CA”)
                      Infringement Claim Charts and Related Materials
     12      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Samsung Product (Samsung Galaxy S10) to relevant LTE
             standards
     13      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Samsung Product (Samsung Galaxy S10e (International Version))
             to relevant LTE standards
     14      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Samsung Product (Samsung Galaxy S20 5G) to relevant LTE
             standards
     15      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Samsung Product (Samsung Galaxy Tab S4) to relevant LTE
             standards
     16      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Samsung Product (Samsung Galaxy Watch) to relevant LTE
             standards
     17      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Samsung Product (Samsung Galaxy Z Flip) to relevant LTE
             standards




                                             v
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 19 of 83 PageID #: 1141

                                        PUBLIC

   Exhibit   Document Description
     18      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Samsung Product (Samsung Galaxy A50) to relevant LTE
             standards
     19      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Samsung Product (Samsung Galaxy A51) to relevant LTE
             standards
     20      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Samsung Product (Samsung Galaxy A71 5G) to relevant LTE
             standards
     21      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Samsung Product (Samsung Galaxy Tab A 10.1 (2019)) to relevant
             LTE standards
     22      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Samsung Product (Samsung Galaxy Watch3) to relevant LTE
             standards
     23      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Samsung Product (Samsung Galaxy S10) to relevant LTE
             standards
     24      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Samsung Product (Samsung Galaxy S10e (International Version))
             to relevant LTE standards
     25      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Samsung Product (Samsung Galaxy S20 5G) to relevant LTE
             standards
     26      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Samsung Product (Samsung Galaxy Tab S4) to relevant LTE
             standards
     27      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Samsung Product (Samsung Galaxy Watch) to relevant LTE
             standards
     28      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Samsung Product (Samsung Galaxy Z Flip) to relevant LTE
             standards
     29      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Samsung Product (Samsung Galaxy A50) to relevant LTE
             standards
     30      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Samsung Product (Samsung Galaxy A51) to relevant LTE
             standards
     31      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Samsung Product (Samsung Galaxy A71 5G) to relevant LTE
             standards
     32      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Samsung Product (Samsung Galaxy Tab A 10.1 (2019)) to relevant
             LTE standards


                                             vi
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 20 of 83 PageID #: 1142

                                         PUBLIC

   Exhibit   Document Description
     33      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Samsung Product (Samsung Galaxy Watch3) to relevant LTE
             standards
     34      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Samsung Product (Samsung Galaxy S10) to relevant LTE
             standards
     35      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Samsung Product (Samsung Galaxy S10e (International Version))
             to relevant LTE standards
     36      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Samsung Product (Samsung Galaxy S20 5G) to relevant LTE
             standards
     37      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Samsung Product (Galaxy Tab S4) to relevant LTE standards
     38      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Samsung Product (Samsung Galaxy Watch) to relevant LTE
             standards
     39      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Samsung Product (Samsung Galaxy Z Flip) to relevant LTE
             standards
     40      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Samsung Product (Samsung Galaxy A50) to relevant LTE
             standards
     41      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Samsung Product (Samsung Galaxy A51) to relevant LTE
             standards
     42      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Samsung Product (Samsung Galaxy A71 5G) to relevant LTE
             standards
     43      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Samsung Product (Samsung Galaxy Tab A 10.1 (2019)) to relevant
             LTE standards
     44      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Samsung Product (Samsung Galaxy Watch3) to relevant LTE
             standards
     45      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Motorola Product (Motorola moto G8 Play) to relevant LTE
             standards
     46      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Motorola Product (Motorola moto Z4) to relevant LTE standards
     47      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Motorola Product (Motorola One Vision (International Version)) to
             relevant LTE standards
     48      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Motorola Product (Motorola razr) to relevant LTE standards


                                              vii
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 21 of 83 PageID #: 1143

                                         PUBLIC

   Exhibit   Document Description
     49      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative Motorola Product (Motorola One Action) to relevant LTE
             standards
     50      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Motorola Product (Motorola moto G8 Play) to relevant LTE
             standards
     51      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Motorola Product (Motorola moto Z4) to relevant LTE standards
     52      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Motorola Product (Motorola One Vision (International Version)) to
             relevant LTE standards
     53      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Motorola Product (Motorola razr) to relevant LTE standards
     54      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative Motorola Product (Motorola One Action) to relevant LTE
             standards
     55      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Motorola Product (Motorola moto G8 Play) to relevant LTE
             standards
     56      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Motorola Product (Motorola moto Z4) to relevant LTE standards
     57      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Motorola Product (Motorola One Vision (International Version)) to
             relevant LTE standards
     58      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Motorola Product (Motorola razr) to relevant LTE standards
     59      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative Motorola Product (Motorola One Action) to relevant LTE
             standards
     60      Samsung Galaxy S10 Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/samsung_galaxy_s10-9536.php
     61      Samsung Galaxy S10e Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/samsung_galaxy_s10e-9537.php
     62      Samsung Galaxy S20 5G Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/samsung_galaxy_s20_5g-10044.php
     63      Samsung Galaxy Tab S4 Full Tablet Specifications, GSM Arena, available at
             http://www.gsmarena.com/samsung_galaxy_tab_s4_10_5-9262.php
     64      Samsung Galaxy Watch Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/samsung_galaxy_watch-9289.php
     65      Samsung Galaxy Z Flip Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/samsung_galaxy_z-flip-10054.php
     66      Samsung Galaxy A50 Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/samsung_galaxy_a50-9554.php
     67      Samsung Galaxy A51 Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/samsung_galaxy_a51-9963.php


                                             viii
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 22 of 83 PageID #: 1144

                                        PUBLIC

   Exhibit   Document Description
     68      Samsung Galaxy A71 5G Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/samsung_galaxy_a71_5g-10146.php
     69      Samsung Galaxy Tab A 10.1 (2019) Full Tablet Specifications, GSM Arena,
             available at http://www.gsmarena.com/samsung_galaxy_tab_a_10_1_(2019)-
             9582.php
     70      Samsung Galaxy Watch3 Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/samsung_galaxy_watch3-10315.php
     71      Motorola Moto G8 Play Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/motorola_moto_g8_play-9918.php
     72      Motorola Moto z4 Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/motorola_moto_z4-9691.php
     73      Motorola One Vision Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/motorola_one_vision-9647.php
     74      Motorola razr Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/motorola_razr_2019-9630.php
     75      Motorola One Action Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/motorola_one_action-9739.php
     76      Samsung Galaxy S10, Qualcomm, available at
             https://www.qualcomm.com/snapdragon/smartphones/samsung-galaxy-s10
     77      Samsung Galaxy S20 5G, Qualcomm, available at
             https://www.qualcomm.com/snapdragon/samsung-galaxy-s20-5g
     78      Samsung Galaxy Tab S4, Qualcomm, available at
             https://www.qualcomm.com/snapdragon/tablets/samsung-galaxy-tab-s4
     79      Samsung Galaxy Z Flip, Qualcomm, available at
             https://www.qualcomm.com/snapdragon/samsung-galaxy-z-flip
     80      Smartphones with Exynos Processors, Samsung, available at
             https://www.samsung.com/semiconductor/minisite/exynos/showcase/smartphone
     81      Tablet Devices with Exynos Processors, Samsung, available at
             https://www.samsung.com/semiconductor/minisite/exynos/showcase/tablets
     82      Smartwatches with Exynos Processors, Samsung, available at
             https://www.samsung.com/semiconductor/minisite/exynos/showcase/smartwatches
     83      Screen shot from Samsung.com page directing user to purchase Samsung Galaxy
             A50 (Unlocked) from Amazon.com
     84      Samsung Electronics America, Inc., Buyer Beware of Purchases made from
             Unauthorized Samsung Resellers, available at
             http://www.pcrichard.com/images/promos/Buyer_Beware_Samsung-04-01.pdf
     85      Samsung, Samsung’s Authorized Reseller Benefits Program, available at
             http://www.samsung/com/us/peaceofmind/authorized_resellers.html
     86      Amazon.com Samsung Store
     87      Amazon.com Motorola Store
     88      Declaration of Jeremy Miller, Paralegal, Adduci, Mastriani & Schaumberg LLP
                                  Standards Related Materials
     89      3GPP TR 21.905 V9.3.0 (2009-09), 3rd Generation Partnership Project; Technical
             Specification Group Services and System Aspects; Vocabulary for 3GPP
             Specifications (Release 9)


                                             ix
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 23 of 83 PageID #: 1145

                                         PUBLIC

   Exhibit   Document Description
     90      3GPP TS 36.211 V8.9.0 (2009-12), 3rd Generation Partnership Project; Technical
             Specification Group Radio Access Network; Evolved Universal Terrestrial Radio
             Access (E-UTRA); Physical Channels and Modulation (Release 8)
     91      3GPP TS 36.212 V9.2.0 (2010-06), 3rd Generation Partnership Project; Technical
             Specification Group Radio Access Network; Evolved Universal Terrestrial Radio
             Access (E-UTRA); Multiplexing and channel coding (Release 9)
     92      3GPP TS 36.213 V9.2.0 (2010-06), 3rd Generation Partnership Project; Technical
             Specification Group Radio Access Network; Evolved Universal Terrestrial Radio
             Access (E-UTRA); Physical layer procedures (Release 9)
     93      3GPP TS 36.300 V8.10.0 (2009-09), 3rd Generation Partnership Project;
             Technical Specification Group Radio Access Network; Evolved Universal
             Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio
             Access Network (E-UTRAN); Overall description; Stage 2 (Release 8)
     94      3GPP TS 36.300 V9.4.0 (2010-06), 3rd Generation Partnership Project; Technical
             Specification Group Radio Access Network; Evolved Universal Terrestrial Radio
             Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-
             UTRAN); Overall description; Stage 2 (Release 9)
     95      3GPP TS 36.321 V9.3.0 (2010-06), 3rd Generation Partnership Project; Technical
             Specification Group Radio Access Network; Evolved Universal Terrestrial Radio
             Access (E-UTRA); Medium Access Control (MAC) protocol specification
             (Release 9)
     96      3GPP TS 36.331 V8.10.0 (2010-06), 3rd Generation Partnership Project;
             Technical Specification Group Radio Access Network; Evolved Universal
             Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol
             specification (Release 8)
     97      ETSI Rules of Procedure, Annex 6: ETSI Intellectual Property Rights Policy
             (2014), available at http://www.etsi.org/images/files/IPR/etsi-ipr-policy.pdf
     98      3GPP TSG-RAN WG2 Meeting #53, R2-061552, “Discussion on Initial Access to
             LTE Cell” (Shanghai, China May 8–12, 2006)
     99      3GPP TSG-RAN WG2 Meeting #54, R2-062314, “Draft2 minutes of the 53rd
             TSG-RAN WG2 meeting (Shanghai, 08-12 May 2006)” (Tallin, Estonia Aug. 28
             – Sept. 1, 2006)
    100      3GPP TSG-RAN WG2 Meeting #54, R2-062316, “Draft2 minutes RAN2
             UTRA/UTRAN Long Term Evolution Ad-hoc (Cannes, 27-30 June 2006)”
             (Tallin, Estonia Aug. 28 – Sept. 1, 2006 )
    101      3GPP TSG-RAN WG2 Meeting #55, R2-062809, “non-contention based handover
             procedure on RACH channel” (Seoul, South Korea Oct. 9–13, 2006)
    102      3GPP TSG-RAN WG2 Meeting #55, R2-062886, “Less-contention-based
             handover” (Seoul, South Korea Oct. 9–13, 2006)
    103      3GPP TSG-RAN WG2 Meeting #55, R2-062996, “Draft4 minutes of the 54th
             TSG-RAN WG2 meeting (Tallin, Estonia, 28 Aug – 01 Sep 2006)” (Seoul, South
             Korea Oct. 9–13, 2006)
    104      3GPP TSG-RAN WG2 Meeting #56, R2-063339, “Draft2 minutes of the 55th
             TSG-RAN WG2 meeting (Seoul, Korea, 09-13 October 2006)” (Riga, Latvia,
             Nov. 6–10, 2006)


                                             x
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 24 of 83 PageID #: 1146

                                       PUBLIC

   Exhibit   Document Description
    105      3GPP TSG-RAN WG2 Meeting #56, R2-063556, “[DRAFT] LS on
             Synchronization at handover” (Riga, Latvia, Nov. 6–10, 2006)
    106      3GPP TSG-RAN WG2 Meeting #56bis, R2-070341, “Draft3 minutes of the 56th
             TSG-RAN WG2 meeting (Riga, Latvia, 06-10 November 2006)” (Sorrento, Italy
             Jan. 15–19, 2007)
    107      3GPP TSG-RAN WG2 Meeting #57, R2-070687, “Use of dedicated RACH
             signatures” (St. Louis, USA Feb. 12–16, 2007)
    108      3GPP TSG-RAN WG2 Meeting #57, R2-070896, “Draft2 minutes of the 56bis
             TSG-RAN WG2 meeting (Sorrento, Italy 15-19 Jan 2007)” (Sorrento, Italy Jan.
             15–19, 2007)
    109      3GPP TSG-RAN WG2 Meeting #57bis, R2-071151 “Draft1 minutes of the 57
             TSG-RAN WG2 meeting (Saint Louis, USA 12-16 February 2007)” (St. Julian’s,
             Malta Mar. 26–30, 2007)
    110      3GPP TSG-RAN WG2 Meeting #57bis, R2-071455, “Use of dedicated RACH
             signatures” (St. Julian’s, Malta Mar. 26–30, 2007)
    111      3GPP TSG-RAN WG2 Meeting #58, R2-072084, “Management of Dedicated
             Signatures” (Kobe, Japan May 7–11, 2007)
    112      3GPP TSG-RAN WG2 Meeting #58, R2-072131, “Draft(1) minutes of the 57bis
             TSG-RAN WG2 meeting (Malta, 26-30 March 2007)” (Kobe, Japan May 7–11,
             2007)
    113      3GPP TSG-RAN WG2 Meeting #58bis, R2-072792, “RACH Preamble
             Reservation for Handover” (Orlando, Florida USA June 25–29, 2007)
    114      3GPP TSG-RAN WG2 Meeting #58bis, R2-072901, “Draft2 minutes of the 58th
             TSG-RAN WG2 meeting (Kobe, Japan, 07-11 May 2007)” (Orlando, Florida USA
             June 25–29, 2007)
    115      3GPP TSG-RAN WG2 Meeting #59, R2-073623, “Draft2 minutes of the 58bis
             TSG-RAN WG2 meeting (Orlando, USA, 25-29 June 2007)” (Athens, Greece
             Aug. 20–24, 2007)
    116      3GPP TSG-RAN WG2 Meeting #59, R2-073863, 36.300 Change Request 0004
             (Athens, Greece June 20–24, 2007)
    117      3GPP TSG-RAN WG2 Meeting #59bis, R2-074444, “Draft3 minutes of the 59
             TSG-RAN WG2 meeting (Athens, Greece, 25-29 June 2007)” (Shanghai, China
             Oct. 8–12, 2007).
    118      3GPP TSG-RAG WG2 Meeting #37, RP-070637, “TS 36.400 Rel-8 CRs” (Riga,
             Latvia Sept. 11–14, 2007)
    119      3GPP, RP-071002, “Draft4 Minutes of the 37th 3GPP TSG RAN meeting (Riga,
             Latvia, 11-14 September 2007)” (Sept. 23, 2007)
    120      IPR Information Statement and Licensing Declaration (April 12, 2010)
    121      3GPP TSG-RAN WG2 Meeting #63, R2-084387, “Handling of Received UL
             Grant in RA procedure” (Jeju, South Korea Aug. 18–22, 2008)
    122      3GPP TSG-RAN WG2 Meeting #63, R2-084388, 36.321 Change Request (Jeju,
             South Korea Aug. 18–22, 2008)
    123      3GPP TSG-RAN WG2 Meeting #63bis, R2-085833, 36.321 Change Request
             (Prague, Czech Republic Sept. 29 – Oct. 3, 2008)



                                            xi
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 25 of 83 PageID #: 1147

                                          PUBLIC

   Exhibit   Document Description
    124      3GPP TSG-RAN WG2 Meeting #64, R2-086126, 36.321 Change Request 0136
             (Prague, Czech Republic Nov. 10–14, 2008)
    125      3GPP TSG-RAN WG2 Meeting #64, R2-087432, Report of 3GPP TSG RAN
             WG2 meeting #63bis, Prague, Czech Republic, September 29 – October 03, 2008”
             (Prague, Czech Republic Nov. 10–14, 2008)
    126      3GPP TSG-RAN WG2 Meeting #42, RP-081018, “REL-8 CRs for LTE to TS
             36.321 MAC” (Athens, Greece Dec. 2–5, 2008)
    127      3GPP, RP-090008, “Draft Minutes (V04) of the 42nd 3GPP TSG RAN meeting
             (Athens, Greece, 02 – 05 December 2008)” (Dec. 18, 2008)
    128      IPR Information Statement and Licensing Declaration (August 31, 2009)
                    Domestic Industry Claim Charts and Related Materials
    129      Claim chart comparing Evolved’s United States Patent No. RE46,679 and
             Representative LGE DI Product (LG G8X ThinQ) to relevant LTE standards
    130      Claim chart comparing Evolved’s United States Patent No. RE48,326 and
             Representative LGE DI Product (LG G8X ThinQ) to relevant LTE standards
    131      Claim chart comparing Evolved’s United States Patent No. 10,517,120 and
             Representative LGE DI Product (LG G8X ThinQ) to relevant LTE standards
    132      LG G8X ThinQ Full Phone Specifications, GSM Arena, available at
             http://www.gsmarena.com/lg_g8x_thinq-9844.php
    133      LG Mobile Phones: Browse LG Dual ScreenTM Phones, 5G Smartphones & More,
             LG USA, available at https://www.lg.com/us/cell-phones
    134      LG Tablets: All-in-One HD Android Tablets, LG USA, available at
             https://www.lg.com/us/tablets
    135      LGE’s Virtual Marking Webpage, available at https://www.lg.com/patents
    136      Letter attaching Verified Complaint of LG Electronics, Inc., LG Electronics
             Alabama, Inc., and LG Electronics MobileComm U.S.A., Inc. in Inv. No. 337-TA-
             1051 (March 27, 2017)
    137      In the Matter of Certain LTE Wireless Communication Devices and Components
             Thereof, Inv. No. 337-TA-1051, Exhibit 58: Domestic Industry Investments
             Related to the Asserted Patents (redacted)
    138      LG Electronics Consolidated Financial Statements, December 31, 2018 and 2017
    139      LG Electronics Consolidated Financial Statements, December 31, 2019 and 2018
    140      Fernandez, Celia, “The Retail Market for Smartphones in the U.S.,” IBISWorld
             Industry Report OD6131 (January 2020)
    141      DNB Hoover’s Report, available at https://www.dnb.com/business-
             directory/company-
             profiles.lg_electronics_alabama_inc.37dcca3328e80335a31991535ad19114.html
             (last accessed August 24, 2020)
    142      Huntsville Madison County Chamber, “LG Electronics USA wins #1 rating in
             overall customer satisfaction, a source of pride for Huntsville service team,”
             October 10, 2019, available at https://hsvchamber.org/lg-electronics-usa-wins-1-
             rating-in-overall-customer-satisfaction-a-source-of-pride-for-huntsville-service-
             team/ (last accessed August 25, 2020).
    143      San Diego County Tax Assessor information for LG Electronics USA Inc. (2019-
             2020)


                                              xii
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 26 of 83 PageID #: 1148

                                          PUBLIC

   Exhibit   Document Description
    144      State of Delaware Certificate of Ownership and Merger: Subsidiary into Parent –
             Section 253, merging LG Electronics MobileComm U.S.A., Inc. into LG
             Electronics U.S.A., Inc.
    145      Office of the Secretary of State of Texas, Corporations Section, Application for
             Certificate of Authority, LG Electronics Alabama Inc. (April 5, 2000)
    146      Tax Assessor for Madison County, Alabama, Assessment and Appraisal Link for
             Parcel 16-09-30-0-000-044.000, Tax Year 2019
    147      LG Electronics Mobile Research Job Posting, Software Engineer – Contract
             (Bilingual English/Korean), LinkedIn.com (last accessed September 16, 2020)
    148      LG Job Posting, Staff Software Engineer (GSM 4G LTE RF) – Bilingual Korean,
             Pipeline.com (August 20, 2020) (last accessed September 16, 2020)
    149      Linkedin profile for Amy LeBon-Van Fleet, District Service Manager, LG
             Electronics (LGEAI), Rancho Cucamonga, California
    150      Linkedin profile for Barbara Cole, Senior Recruiter at LG Electronics, Huntsville,
             Alabama
    151      Linkedin profile for Caleb Clem, Senior Director, Field Services at LG
             Electronics, Huntsville, Alabama
    152      Linkedin profile for David Esmerio, Operations Supervisor at LG Electronics,
             Greater Los Angeles Area
    153      Linkedin profile for Hae Hyeong (Johann) Park, Senior Staff Software Engineer
             for LG Electronics, Morristown, New Jersey
    154      Linkedin profile for JinHo Lee, Technical Project Management at LG Electronics
             Mobile Research, Leawood, Kansas
    155      Linkedin profile for Joseph Buttermilk, District Service Manager at LG
             Electronics (LGEAI), Dallas/Fort Worth, Texas
    156      Linkedin profile for Joy Craig, Assistant Manager at LG Electronics,
             Meridianville, Alabama
    157      Linkedin profile for Larry Fullone, Senior Engineer / Senior Manager at LG
             Electronics, Huntsville, Alabama
    158      Linkedin profile for Mahesh Javvaji, Field Engineer II at LG Electronics,
             Overland Park, Kansas
    159      Linkedin profile for Sungjin Kim, Test Engineer at LG Electronics Mobile R&D,
             Los Angeles, California
    160      Linkedin profile for Yangmoon Park, Field Engineer at LG Electronics, New
             Brunswick, New Jersey
    161      Linkedin profile for Yongseung Lee, LG Electronics Senior Research Engineer,
             Greater Seattle Area, Washington
    162C     Declaration of                  (LG Electronics U.S.A., Inc.) – CONFIDENTIAL
     162     Redacted Copy of Declaration of                   (LG Electronics U.S.A., Inc.) –
             PUBLIC VERSION
                     Receipts, Photographs, and Evidence of Importation
    163      Purchase receipt for Representative Samsung Product (Samsung Galaxy S10),
             Samsung.com order #D1EJFSK0BM (January 8, 2020)
    164      Purchase receipt for Representative Samsung Product (Samsung Galaxy S10),
             Samsung.com order #D1F7DB40T0 (January 21, 2020)


                                              xiii
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 27 of 83 PageID #: 1149

                                         PUBLIC

   Exhibit   Document Description
    165      Purchase receipt for Representative Samsung Product (Samsung Galaxy S10e
             (International Version)), Amazon.com order #113-2534574-5152243 (January 10,
             2020)
    166      Purchase receipt for Representative Samsung Product (Samsung Galaxy S10e
             (International Version)), Amazon.com order #114-7817869-7049821 (January 7,
             2020)
    167      Purchase receipt for Representative Samsung Product (Samsung Galaxy S20 5G),
             Samsung.com order #US364439354 (March 4, 2020)
    168      Purchase receipt for Representative Samsung Product (Samsung Galaxy S20 5G),
             Samsung.com order #US364101317 (March 4, 2020)
    169      Purchase receipt for Representative Samsung Product (Samsung Galaxy S20 5G),
             Samsung.com order #US052776447 (January 5, 2021)
    170      Purchase receipt for Representative Samsung Products (Samsung Galaxy Tab S4
             and Samsung Galaxy Watch), bestbuy.com order #BBY01-805684307889
             (January 3, 2020)
    171      Purchase receipt for Representative Samsung Products (Samsung Galaxy Tab S4
             and Samsung Galaxy Watch), bestbuy.com order #BBY01-805685160407
             (January 8, 2020)
    172      Purchase receipt for Representative Samsung Product (Samsung Galaxy Tab S4),
             Amazon.com order #113-7132054-7267434 (January 3, 2020)
    173      Purchase receipt for Representative Samsung Product (Samsung Galaxy Tab S4),
             Amazon.com order #113-0457504-6859434 (January 10, 2020)
    174      Purchase receipt for Representative Samsung Product (Samsung Galaxy Watch),
             BestBuy.com order #BBY01-806410064430 (January 5, 2021)
    175      Purchase receipt for Representative Samsung Product (Samsung Galaxy Z Flip),
             Samsung.com order #US302602374 (March 5, 2020)
    176      Purchase receipt for Representative Samsung Product (Samsung Galaxy Z Flip),
             Samsung.com order #US502203488 (March 5, 2020)
    177      Purchase receipt for Representative Samsung Product (Samsung Galaxy A50
             (Unlocked)), Amazon.com order #111-1978931-8889038 (September 11, 2020)
    178      Purchase receipt for Representative Samsung Product (Samsung Galaxy A51
             (Unlocked)), Samsung.com order #US153124769 (September 11, 2020)
    179      Purchase receipt for Representative Samsung Product (Samsung Galaxy A71 5G
             (Unlocked)), Samsung.com order #US359548537 (September 11, 2020)
    180      Purchase receipt for Representative Samsung Product (Samsung Galaxy Tab A
             10.1 (2019)), Samsung.com order #567056340 (September 24, 2020)
    181      Purchase receipt for Representative Samsung Product (Samsung Galaxy Watch3),
             Samsung.com order #US007997602 (September 28, 2020)
    182      Purchase receipt for Representative Motorola Products (Motorola moto G8 Play),
             Amazon.com order #113-5029245-9172217 (June 1, 2020)
    183      Purchase receipt for Representative Motorola Product (Motorola moto G8 Play),
             Walmart.com order #2982197-655750 (January 27, 2021)
    184      Purchase receipt for Representative Motorola Product (Motorola moto Z4),
             Motorola.com order #US00001437500 (January 3, 2020)



                                             xiv
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 28 of 83 PageID #: 1150

                                        PUBLIC

   Exhibit   Document Description
    185      Purchase receipt for Representative Motorola Product (Motorola moto Z4),
             Motorola.com order #US00001438834 (January 8, 2020)
    186      Purchase receipt for Representative Motorola Product (Motorola One Vision
             (International Version)), Amazon.com order #114-0619467-2421005 (January 7,
             2020)
    187      Purchase receipt for Representative Motorola Product (Motorola One Vision
             (International Version)), Amazon.com order #113-1650010-2767466 (January 10,
             2020)
    188      Purchase receipt for Representative Motorola Product (Motorola One Vision),
             Amazon.com order #111-6753762-1563404 (January 5, 2021)
    189      Purchase receipt for Representative Motorola Product (Motorola razr),
             Motorola.com order #1015501158888-01 (March 5, 2020)
    190      Purchase receipt for Representative Motorola Product (Motorola razr),
             Motorola.com order #1101122499039-01 (January 5, 2021)
    191      Purchase receipt for Representative Motorola Product (Motorola One Action),
             Motorola.com order #1061870675890-01 (September 14, 2020)
    192      Purchase receipt for Representative LGE DI Product (LG G8X ThinQ), LG.com
             order #2000161152 (April 4, 2020)
    193      Photographs of shipping label and product packaging label for Representative
             Samsung Product referenced at Exhibit 163 (Samsung Galaxy S10)
    194      Photographs of Representative Samsung Product referenced at Exhibit 164
             (Samsung Galaxy S10)
    195      Photographs of shipping label and product packaging label for Representative
             Samsung Product referenced at Exhibit 165 (Samsung Galaxy S10e)
    196      Photographs of Representative Samsung Product referenced at Exhibit 166
             (Samsung Galaxy S10e (International Version))
    197      Photographs of Representative Samsung Product referenced at Exhibit 167
             (Samsung Galaxy S20 5G)
    198      Photographs of Representative Samsung Product referenced at Exhibit 168
             (Samsung Galaxy S20 5G)
    199      Photographs of Representative Samsung Product referenced at Exhibit 169
             (Samsung Galaxy S20 5G)
    200      Photographs of Representative Samsung Product referenced at Exhibit 170
             (Samsung Galaxy Tab S4)
    201      Photographs of shipping label and product packaging label for Representative
             Samsung Product referenced at Exhibit 171 (Samsung Galaxy Tab S4)
    202      Photographs of Representative Samsung Product referenced at Exhibit 172
             (Samsung Galaxy Tab S4)
    203      Photographs of shipping label and product packaging label for Representative
             Samsung Product referenced at Exhibit 173 (Samsung Galaxy Tab S4)
    204      Photographs of Representative Samsung Product referenced at Exhibit 170
             (Samsung Galaxy Watch)
    205      Photographs of shipping label and product packaging label for Representative
             Samsung Product referenced at Exhibit 171 (Samsung Galaxy Watch)



                                            xv
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 29 of 83 PageID #: 1151

                                         PUBLIC

   Exhibit   Document Description
    206      Photographs of Representative Samsung Product referenced at Exhibit 174
             (Samsung Galaxy Watch)
    207      Photographs of Representative Samsung Product referenced at Exhibit 175
             (Samsung Galaxy Z Flip)
    208      Photographs of Representative Samsung Product referenced at Exhibit 176
             (Samsung Galaxy Z Flip)
    209      Photographs of Representative Samsung Product referenced at Exhibit 177
             (Samsung Galaxy A50 (Unlocked))
    210      Photographs of Representative Samsung Product referenced at Exhibit 178
             (Samsung Galaxy A51 (Unlocked))
    211      Photographs of Representative Samsung Product referenced at Exhibit 179
             (Samsung Galaxy A71 5G (Unlocked))
    212      Photographs of Representative Samsung Product referenced at Exhibit 180
             (Samsung Galaxy Tab A 10.1 (2019))
    213      Photographs of Representative Samsung Product referenced at Exhibit 181
             (Samsung Galaxy Watch3)
    214      Photographs of Representative Motorola Product referenced at Exhibit 182
             (Motorola moto G8 Play)
    215      Photographs of Representative Motorola Product referenced at Exhibit 183
             (Motorola Moto G8 Play)
    216      Photographs of shipping label and product packaging label for Representative
             Motorola Product referenced at Exhibit 184 (Motorola moto Z4)
    217      Photographs of Representative Motorola Product referenced at Exhibit 185
             (Motorola moto Z4)
    218      Photographs of Representative Motorola Product referenced at Exhibit 186
             (Motorola One Vision (International Version))
    219      Photographs of shipping label and product packaging label for Representative
             Motorola Product referenced at Exhibit 187 (Motorola One Vision (International
             Version))
    220      Photographs of Representative Motorola Product referenced at Exhibit 188
             (Motorola One Vision)
    221      Photographs of Representative Motorola Product referenced at Exhibit 189
             (Motorola razr)
    222      Photographs of Representative Motorola Product referenced at Exhibit 190
             (Motorola razr)
    223      Photographs of Representative Motorola Product referenced at Exhibit 191
             (Motorola One Action)
    224      Photographs of Representative LGE DI Product referenced at Exhibit 192 (LG
             G8X ThinQ)
               Identification of Licensees and Negotiations Related Materials
    225      2018.09.21 Letter from Matthew DelGiorno (Evolved) to Indong Kang (Samsung)
             with Attachments
    226      2018.09.21 Letter from Matthew DelGiorno (Evolved) to Kathryn Tsirigotis
             (Lenovo, parent of Motorola) with Attachments



                                             xvi
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 30 of 83 PageID #: 1152

                                         PUBLIC

   Exhibit   Document Description
                                    Other Cited Materials
    227      Opinion, Evolved Wireless, LLC v. HTC Corporation, et al., Appeal Nos. 20-1335,
             -1337, -1339, -1340, -1363, Dkt. No. 84 (Fed. Cir. Jan. 26, 2021)
    228C
                                  – CONFIDENTIAL
    228      Redacted Copy of
                                                         – PUBLIC VERSION




                                             xvii
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 31 of 83 PageID #: 1153

                                          PUBLIC

                                  LIST OF APPENDICES

  Appendix Document Description
    A1     Certified copy of the prosecution history of United States Patent No. RE46,679
    B1     Non-Certified copy of the prosecution history of United States Patent No.
           RE48,326
    C1     Certified copy of the prosecution history of United States Patent No. 10,517,120
    A2     Copies of references cited in the prosecution history of United States Patent No.
           RE46,679
    B2     Copies of references cited in the prosecution history of United States Patent No.
           RE48,326
    C2     Copies of references cited in the prosecution history of United States Patent No.
           10,517,120




                                             xviii
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 32 of 83 PageID #: 1154

                                             PUBLIC

 I.       INTRODUCTION

          1.     Complainant Evolved Wireless, LLC (“Evolved” or “Complainant”) files this

 Verified Complaint claiming violations of Section 337 of the Tariff Act of 1930, as amended, 19

 U.S.C. § 1337 (“Section 337”) and respectfully requests that the United States International Trade

 Commission (“ITC”) institute an investigation and grant relief to remedy the unlawful importation

 into the United States, the sale for importation into the United States, and/or the sale within the

 United States after importation of certain LTE 1 -compliant cellular communication devices

 (“Accused Products”) by proposed Respondents: Samsung Electronics Co., Ltd., Samsung

 Electronics America, Inc., and Motorola Mobility LLC (collectively, “Respondents”). The

 proposed Respondents’ infringing products include personal electronic devices that are compliant

 with the LTE specifications, including but not limited to LTE-compliant cellular phones, tablet

 computers, and/or smartwatches that infringe the asserted claims of the valid and enforceable

 United States patents owned by Evolved.

          2.     As discussed herein, the Respondents are engaged in unlawful and unfair acts of

 competition in violation of Section 337(a)(1)(B) by importing into the United States, selling for

 importation into the United States, and/or selling in the United States after importation certain

 LTE-compliant cellular communication devices, including cellular phones, tablets, and/or

 smartwatches that infringe one or more valid claims of the following patents: United States Patent

 Numbers (1) RE46,679 (“the ’679 Patent”); (2) RE48,326 (“the ’326 Patent”); and (3) 10,517,120

 (“the ’120 Patent”) (collectively, the “Asserted Patents”).




 1
     As used herein, “LTE” also includes LTE+, which is also referred to as “LTE-Advanced.”


                                                  1
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 33 of 83 PageID #: 1155

                                             PUBLIC

          3.     As stated above and set forth in further detail herein, all of the Respondents’

 Accused Products directly and/or indirectly infringe, literally and/or under the doctrine of

 equivalents, at least the following claims (the “Asserted Claims”):

                                    Patent             Asserted Claims 2

                                  RE46,679                    6, 8

                                  RE48,326                18, 19, 20

                                  10,517,120             12, 16, 17, 18



 See infra, ¶¶ 89–101.

          4.     The Accused Products are imported into the United States, sold for importation into

 the United States, and/or sold in the United States after importation by or on behalf of the

 Respondents. The Accused Products are imported into the United States and sold to consumers

 through many channels, including the Respondents’ retail stores, third-party retail stores, and

 online outlets, including online stores operated by Respondents. Upon information and belief,

 Respondents authorize the importation and/or sale after importation of Accused Products through

 Amazon.com. For example, on its website, Samsung directs customers to third-party sites such as

 Amazon.com to purchase certain of the Accused Products. See Exhibit 83. Additionally, Samsung

 identifies third parties such as Amazon.com as authorized resellers of its products. See Exhibits

 84–85. Both Samsung and Motorola maintain seller stores on Amazon.com from which customers

 can purchase Accused Products. See Exhibits 86–87.

          5.     Respondents’ activities with respect to importation into the United States, sales for

 importation into the United States, and/or sale within the United States after importation of the



 2
     Bold-faced, underlined numbers represent independent claims.


                                                   2
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 34 of 83 PageID #: 1156

                                                PUBLIC

 Accused Products are unlawful under Section 337(a)(1)(B)(i) in that they constitute the

 infringement of one or more valid and enforceable claims of the Asserted Patents.

        6.      An industry exists in the United States relating to the articles protected by the

 Asserted Patents, as required by Sections 337(a)(1)(B) and (a)(2)–(3). This United States industry

 exists based on the activities and investments of Evolved’s licensee, LG Electronics Inc. (“LGE”)

 and its similarly licensed subsidiaries, including LG Electronics U.S.A., Inc. (“LGUSA”), a

 Delaware corporation with a principal place of business at 1000 Sylvan Avenue, Englewood Cliffs,

 New Jersey 07632 (collectively, “LGE”). Specifically, an industry exists in the United States

 relating to LGE’s LTE-compliant cellular communication devices including cellular phones and

 tablets that practice at least one valid claim of each of Evolved’s Asserted Patents. LGE designs,

 develops, tests, and supports products in the United States that it sells primarily to U.S. consumers.

 Upon information and belief, the United States industry is further supported by LGE’s significant

 domestic investment in plant, equipment, labor, and capital, and substantial domestic investments

 in engineering, research, and development in connection with licensed devices and activities

 protected by the Asserted Patents, including for example design, engineering, research,

 development, manufacturing, testing, quality control, packaging, compliance, product support,

 service, warranty, repair, and distribution.

        7.      Evolved is the owner of all substantial rights, including the right to bring suit of

 protectable patent rights (including the Asserted Patents) as described herein. Evolved seeks a

 limited exclusion order pursuant to Section 337(d)(1) to prohibit Respondents from importing into

 the United States, selling for importation into the United States, and/or selling in the United States

 after importation LTE-compliant cellular communication devices, including cellular phones,

 tablets, and/or smartwatches that infringe one or more valid claims of the Asserted Patents.




                                                   3
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 35 of 83 PageID #: 1157

                                             PUBLIC

 Evolved also seeks permanent cease and desist orders pursuant to Section 337(f), directing

 Respondents to cease and desist from the importation, marketing, advertising, demonstrating,

 installing, testing, servicing, repairing, warehousing, inventorying, and related activities of such

 Accused Products, for distribution, sale, and/or use in the United States except under license of

 Evolved or as provided by law. Evolved seeks the imposition of a bond on importation and sales

 of infringing devices during the 60-day Presidential review period pursuant to Section 337(j).

 II.    THE PARTIES

        A.      Complainant

                1.      Evolved Wireless

        8.      Evolved is a limited liability company organized and existing under the laws of the

 State of Delaware and having a principal place of business at 805 Las Cimas Parkway, Suite 240,

 Austin, Texas 78746.

        9.      Evolved is a technology innovation and licensing company focused on the wireless

 communications industry. Evolved’s patent portfolio relates to telecommunications standards,

 including LTE, and represents both organic assets and externally sourced assets. In addition to

 licensing its patent portfolio, Evolved offers development, licensing, and commercialization

 services to owners of intellectual property in the field of wireless communications.

        10.     Evolved owns, through assignments originating with LGE, a patent portfolio

 related to mobile telecommunications and cellular technology (the “Evolved Portfolio”), including

 but not limited to LTE-compliant cellular communication devices and components thereof. LGE

 is a South Korean corporation with its principal place of business at LG Twin Towers 20, Yeouido-

 dong, Yrongdeungpo-Gu, Seoul, South Korea 150-721. LGE also has wholly owned U.S.

 subsidiaries, including LGUSA. LGE was founded in 1958 and is a worldwide leader in the design,

 development, and manufacture of consumer electronics and home appliances. LGE has made


                                                  4
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 36 of 83 PageID #: 1158

                                             PUBLIC

 critical advances in electronic data transmissions and mobile communications over the years.

 Several of LGE’s technological advances are embodied in Evolved’s Asserted Patents.

         11.    The Evolved Portfolio was assigned to TQ Lambda LLC (“TQ Lambda”) via a

 patent purchase agreement dated February 7, 2014, a copy of which is attached hereto as Exhibit

 10 (“TQ Lambda PPA”). TQ Lambda and Evolved (which is a wholly owned subsidiary of TQ

 Lambda) executed a Contribution Agreement on September 1, 2014 (“Evolved CA”), by which

 TQ Lambda agreed to assign the Evolved Portfolio to Evolved. A copy of the Evolved CA is

 attached as Exhibit 11. Pursuant to the Evolved CA, TQ Lambda assigned and transferred all

 substantial rights in and to the Evolved Portfolio to Evolved via a Patent Assignment dated

 September 26, 2014 (“Evolved Assignment”). A copy of the Evolved Assignment is attached

 hereto as Exhibit 9.

         12.    Evolved is the owner of all right, title, and interest in the Asserted Patents.

                2.      Evolved’s Licensee

         13.    Pursuant to the TQ Lambda PPA, LGE and its affiliates retain a license to the

 Evolved Portfolio and are fully licensed to practice each of the Asserted Patents. See Exhibit 10

 at § 4.3.

         14.    LGE’s United States subsidiaries, including LGUSA, operate facilities throughout

 the United States and have invested significant resources into domestic research, design, quality

 control, testing, and technical support for the products that embody the Asserted Patents.

         B.     Proposed Respondents

         15.    Upon information and belief, the Respondents include manufacturers, importers,

 distributors, and/or retail companies, including agents of the foregoing, that import into the United

 States, sell for importation into the United States, and/or sell within the United States after




                                                   5
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 37 of 83 PageID #: 1159

                                            PUBLIC

 importation LTE-compliant cellular communication devices including cellular phones, tablets,

 and/or smartwatches that infringe one or more valid claims of the Asserted Patents.

                1.        Samsung

        16.     Upon information and belief, Respondent Samsung Electronics Co., Ltd. is a

 multinational corporation organized and existing under the laws of the Republic of Korea, with its

 principal place of business at 129 Samseong-Ro, Yoeongtong-Gu, Suwon-Si, Gyeonggi-Do 16677,

 South Korea. See Certain Capacitive Touch-Controlled Mobile Devices, Computers, &

 Components Thereof, Inv. No. 337-TA-1193, Samsung’s Response to Complaint at ¶ 38 (Apr. 20,

 2020). Samsung Electronics Co., Ltd. has several wholly owned subsidiaries doing business in

 several locations throughout the United States, including the New York metropolitan area,

 California, and Texas.

        17.     Upon information and belief, Respondent Samsung Electronics America, Inc. is a

 New York corporation with its principal place of business located at 85 Challenger Road,

 Ridgefield Park, New Jersey 07660. Id. at ¶ 40.

        18.     Upon information and belief, Samsung Electronics America, Inc. is a wholly owned

 subsidiary of Samsung Electronics Co., Ltd. These two entities are therefore collectively referred

 to in this Complaint as “Samsung.” See Certain Audio Processing Hardware, Software & Prods.

 Containing the Same, Inv. No. 337-TA-1026, Samsung’s Response to Complaint at ¶ 27 (Nov. 21,

 2016); Certain RF Capable Integrated Circuits & Prods. Containing the Same, Inv. No. 337-TA-

 982, Samsung’s Response to Complaint at ¶ 37 (Feb. 22, 2016).

        19.     Upon information and belief, Samsung imports into the United States, sells for

 importation into the United States, and/or sells within the United States after importation certain

 LTE-compliant cellular communication devices including cellular phones, tablets, and




                                                   6
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 38 of 83 PageID #: 1160

                                            PUBLIC

 smartwatches (collectively, “Accused Samsung Products”) that infringe one or more valid claims

 of the Asserted Patents.

        20.     Upon information and belief, the Accused Samsung Products are manufactured

 outside of the United States and imported into the United States. The Accused Samsung Products

 are sold by Samsung for importation into the United States, imported by or on behalf of Samsung,

 and/or sold by Samsung within the United States after importation. Affixed to the packaging, as

 well as the rear surface of the Accused Samsung Products, are markings indicating that the devices

 are designed by Samsung and manufactured in various foreign countries, including but not limited

 to Vietnam, China, and South Korea. See Exhibits 193–213.

        21.     As set forth below, the Accused Samsung Products infringe at least one valid claim

 of each Asserted Patent.

                2.       Motorola

        22.     Upon information and belief, Respondent Motorola Mobility LLC (“Motorola”) is

 a Delaware corporation with its principal place of business at 222 West Merchandise Mart Plaza,

 Suite 1800, Chicago, Illinois 60654. See Certain Capacitive Touch-Controlled Mobile Devices,

 Computers, & Components Thereof, Inv. No. 337-TA-1193, Motorola’s Response to Complaint at

 ¶ 36 (Apr. 20, 2020).

        23.     Upon information and belief, Motorola Mobility LLC is a wholly owned subsidiary

 of Lenovo Group Ltd, a corporation organized and existing under the laws of the People’s Republic

 of China, with its principal place of business at No. 6 Chuang ye Road, Shangdi Information

 Industry Base, Haidan District, Beijing, China 100085. See, e.g., Certain Touch-Controlled Mobile

 Devices, Computers, and Components Thereof, Inv. No. 337-TA-1162, Lenovo’s Response to

 Complaint at ¶ 28 (July 22, 2019); Motorola’s Response to Complaint at ¶ 33 (July 22, 2019).




                                                 7
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 39 of 83 PageID #: 1161

                                             PUBLIC

        24.      Upon information and belief, Motorola imports into the United States, sells for

 importation into the United States, and/or sells within the United States after importation certain

 LTE-compliant cellular communication devices including cellular phones (collectively, “Accused

 Motorola Products”) that infringe one or more valid claims of the Asserted Patents.

        25.      Upon information and belief, the Accused Motorola Products are manufactured

 outside of the United States and imported into the United States. The Accused Motorola Products

 are sold by Motorola for importation into the United States, imported by or on behalf of Motorola,

 and/or sold by Motorola within the United States after importation. Affixed to the packaging, as

 well as the rear surface of the Accused Motorola Products, are markings indicating that the devices

 are designed by Motorola and manufactured in various foreign countries, including but not limited

 to China and India. See Exhibits 214–23.

        26.      As set forth below, the Accused Motorola Products infringe at least one valid claim

 of each Asserted Patent.

 III.   THE TECHNOLOGY AND PRODUCTS AT ISSUE

        A.       Clear Statement in Plain English Describing the Categories of the Products
                 Accused

        27.      Pursuant to 19 C.F.R. § 210.12(a)(12), the Accused Products are LTE-compliant

 cellular phones, tablets, and smartwatches imported into the United States, sold for importation

 into the United States, and/or sold in the United States after importation by or on behalf of Samsung

 and Motorola.

        28.      Specific examples of infringing products imported into the United States, sold for

 importation into the United States, and/or sold in the United States after importation by or on

 behalf of the proposed Respondents are set forth in detail below. Photographs of representative

 infringing imported articles (or packaging for such articles) from each proposed Respondent are



                                                  8
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 40 of 83 PageID #: 1162

                                             PUBLIC

 provided at Exhibits 193–223. All of the Accused Products, which are configured to comply with

 the LTE standards, utilize the patented technology claimed in the Asserted Claims, as described

 further below.

        29.       Upon information and belief, the proposed Respondents maintain commercially

 significant inventories of imported infringing products in the United States.

        B.        Background Information on the Technology at Issue

        30.       The Third Generation Partnership Project (“3GPP”) develops standards for globally

 applicable commercial cellular systems. The Organizational Partners of 3GPP are major

 telecommunications standards developing organizations from around the world, including the

 European Telecommunications Standards Institute (“ETSI”), the North American Alliance for

 Telecommunication Industry Solutions, the Telecommunications Technology Association of

 Korea, and others. Companies participate in 3GPP via their membership in one of the

 Organizational Partners. LGE—the original owner of the portfolio at issue and Evolved’s

 Domestic Industry licensee—is a member of at least one Organizational Partner, either directly or

 through a subsidiary.

        31.       Global standards establish precise specifications for the essential components of

 telecommunications systems and are fundamental in allowing products and services from unrelated

 competitors to be compatible and operate seamlessly within a telecommunications network.

        32.       The 3GPP standards for cellular wireless communications are known as Releases.

 Release 8 describes the first version of the Long-Term Evolution (“LTE”) standard. The LTE

 standard network includes Evolved Universal Terrestrial Access Network (“E-UTRAN”) and a

 Core Network called Evolved Packet Core.

        33.       Each Release consists of a series of technical specifications (“TS”). The 3GPP 36

 series of technical specifications covers the E-UTRAN, including at least TS 36.211, 36.212,


                                                  9
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 41 of 83 PageID #: 1163

                                             PUBLIC

 36.213, 36.300, 36.321, and 36.331. Starting with Release 8, LTE has been commercially available

 in the United States since around 2010.

          34.   Developing the standards is an iterative process in which industry participants

 compete to find novel solutions to the standard’s technical challenges and goals, including

 increased data rates and throughput, reduced latency, and higher reliability. The member

 companies participated in 3GPP Working Groups to discuss, vote, and select the most appropriate

 technology among competing proposals to provide each individual function within the standard.

 Technologies patented by the members become part of the 3GPP standards.

          35.   3GPP participants must abide by the intellectual property rights (“IPR”) policy of

 the Organizational Partners to which they belong. These IPR policies, such as the ETSI IP policy,

 are intended to strike “a balance between the needs of standardization for public use in the field of

 telecommunications and the rights of the owners of IPRs.” See Exhibit 97 at § 3.1. According to

 the ETSI Rules of Procedure, “IPR holders whether members of ETSI and their AFFILIATES or

 third parties, should be adequately and fairly rewarded for the use of their IPRs in the

 implementation of STANDARDS and TECHNICAL SPECIFICATIONS.” See Exhibit 97 at

 § 3.2.

          36.   3GPP participants are required to disclose intellectual property (including patents

 and patent applications) owned by them that they believe are or are likely to become essential, or

 that might be essential, to any 3GPP standard, including LTE. Companies are also required by IPR

 policies to license their intellectual property on terms that are fair, reasonable, and non-

 discriminatory (“FRAND”). See Exhibit 97 at § 6.1. These policies bind all successors-in-interest

 to license essential intellectual property on FRAND terms. See Exhibit 97 at § 6.1bis.




                                                  10
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 42 of 83 PageID #: 1164

                                            PUBLIC

        37.     The technology at issue in this case originated with LGE. As an ETSI member,

 LGE participated extensively in 3GPP Working Groups to develop the LTE standards. LG

 submitted numerous proposals for incorporation into the standards, and LGE’s research and

 development efforts solved significant technical challenges facing the standards. The Evolved

 Portfolio includes patents that claim several of LGE’s technical solutions that solve challenges in

 wireless telecommunications technology.

        38.     Cellular phones and devices allow users to make or receive telephone calls and

 transmit and receive data wirelessly over a wide geographical area.

        39.     Around 1980, first generation (“1G”) mobile phones were introduced to the public.

 These phones used analog modulation techniques—specifically, frequency division multiple

 access (“FDMA”) to transmit voice calls.

        40.     In the 1990s, second generation (“2G”) phones emerged. These phones used digital

 technology, which permitted more efficient use of the radio spectrum than their 1G predecessors.

 While 2G systems were originally designed only for voice, they were later enhanced to include

 data transmission. However, they could only achieve low data rates.

        41.     During the same time period of growth for 2G communications systems, overall

 usage of the Internet also increased. In response to user demand for higher data rates, third

 generation (“3G”) phones emerged.

        42.     While voice calls traditionally dominated the traffic in mobile communications, the

 increasing number of mobile devices and the advancement of mobile device technology with

 increased features and data-hungry applications drove demand for faster and more reliable data

 transmissions. Data traffic over cellular networks has therefore increased dramatically since the

 mid- to late-2000s.




                                                 11
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 43 of 83 PageID #: 1165

                                             PUBLIC

        43.     Given the increased demand for data, coupled with limited available radio spectrum,

 mobile communication developers were required to create a new standard that—compared to 3G—

 offered much higher data rates, lower latency, and improved overall user experience. LTE is the

 result of this development.

        44.     The Evolved Portfolio solves particular problems arising in wireless cellular

 communications between mobile devices and cellular networks. The above-referenced benefits of

 LTE, such as higher throughput and lower latency, could be achieved only after significant

 challenges were overcome. These challenges included at least interference management and signal

 processing. The Evolved Portfolio addresses some of these challenges and offers specific solutions

 to improve mobile device functionality over the prior art with faster, more reliable, and more

 efficient voice and data transmissions. The following section presents an overview of the

 technological problems addressed by—and the solutions claimed in—each of the Asserted Patents.

 IV.    THE ASSERTED PATENTS

        45.     Evolved’s technology portfolio enjoys significant intellectual property protection,

 including at least 27 issued United States Patents and at least 113 issued foreign patents. Each of

 the Asserted Patents described below is, to the best of Evolved’s knowledge, information, and

 belief, infringed by at least one of each of the Respondents’ Accused Products.

        A.      United States Patent No. RE46,679

                1.      Identification of the ’679 Patent and Evolved’s Interest Therein

        46.     United States Patent No. RE46,679 (the “’679 Patent”) entitled “Method of

 Transmitting and Receiving Radio Access Information in a Wireless Mobile Communications

 System,” duly and legally issued on January 16, 2018, from Reissue Application No. 14/326,637,

 filed on July 9, 2014. The ’679 Patent is a reissue of United States Patent No. 8,219,097 (the “’097

 Patent”), which issued on July 10, 2012, from United States Patent Application No. 12/870,747,


                                                 12
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 44 of 83 PageID #: 1166

                                             PUBLIC

 filed on August 27, 2010, and naming Sun Jun Park, Young Dae Lee, Sung Duck Chun, and Myung

 Cheul Jung as co-inventors. A certified copy of the ’679 Patent is attached hereto as Exhibit 1 and

 is incorporated by reference.

        47.     The ’097 Patent—from which the ’679 Patent reissued—is a continuation of United

 States Patent Application No. 11/553,939, filed on October 27, 2006, and issued as United States

 Patent No. 7,809,373 on October 5, 2010. The ’679 Patent also claims priority to United States

 Provisional Patent Application No. 60/732,080, filed on October 31, 2005, and Korean Application

 No. 10-2006-0063135, filed on July 5, 2006. By virtue of its proper claim to priority, the ’679

 Patent has an effective filing date of October 31, 2005.

        48.     Evolved owns by assignment the entire right, title, and interest in and to the ’679

 Patent. Certified copies of each recorded assignment transferring title of the ’679 patent from the

 inventors to LG, from LG to TQ Lambda, and from TQ Lambda to Evolved are attached as

 Exhibits 4 and 6–9.

        49.     The ’679 Patent is valid, enforceable, and currently in full force and effect. The ’679

 Patent expires on October 27, 2026.

        50.     Pursuant to 19 C.F.R. § 210.12(c) and the Commission’s Temporary Change to

 Filing Procedures dated March 16, 2020, the original of this Complaint is accompanied by an

 electronic certified copy of the ’679 Patent at Exhibit 1, an electronic certified copy of the file

 history of the ’679 Patent at Appendix A1, and electronic copies of each patent and applicable

 pages of each technical reference mentioned in the prosecution history of the ’679 Patent (not

 already part of Appendix A1) at Appendix A2.




                                                  13
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 45 of 83 PageID #: 1167

                                              PUBLIC

                2.      Non-Technical Description of the Patented Invention 3

        51.     The ’679 Patent generally relates to the handover of an LTE cellular device from

 one cell tower base station (the source base station) to another cell tower base station (the target

 base station). The patented systems and methods relate to a more efficient—and faster—handover

 process.

        52.     Handovers are fundamental to the cellular architecture of LTE wireless

 telecommunication systems. Cellular coverage in a network relies on base stations. When a mobile

 device (like a cellular phone, tablet, or smartwatch) moves from the coverage area of one base

 station to the coverage area of a new base station, the mobile device must establish a connection

 with the target base station in a process called a handover. In the prior art, the mobile device would

 send a signal to establish synchronization and make scheduling requests. The signal included

 information related to a random-access preamble selected randomly by the mobile device.

 However, the signal was susceptible to collision and disruption during the handover process due

 to, inter alia, multiple devices using the same preamble. As more and more devices enter and leave

 a cellular coverage area, the likelihood of such a collision increases. Collisions between mobile

 devices increase service interruptions, ultimately reducing the quality and/or availability of service.

        53.     The ’679 Patent addresses problems arising out of the use of a limited number of

 preambles in a random-access process. Specifically, the ’679 Patent discloses an LTE mobile

 device that receives preamble information—such as a preamble index—related to a device-specific

 random-access channel (“RACH”) preamble sent from the target base station via the source base



 3
   The non-technical descriptions of the Asserted Patents herein are presented to give a general
 background of those patents. These statements are non-limiting and not intended to—nor should
 they—be used for purposes of claim construction or claim interpretation. Evolved presents these
 statements subject to and without waiver of its right to argue that claim terms should be construed
 in a particular way under claim construction jurisprudence and the relevant evidence.


                                                  14
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 46 of 83 PageID #: 1168

                                             PUBLIC

 station to the mobile device, and then uses that information to establish a connection with the target

 base station during the handover process. The use of the device-specific preamble eliminates the

 likelihood of collision between mobile devices, which reduces handover processing time and

 results in a faster and more efficient method of accessing a target base station.

                3.      Contributions to the LTE Standards – ’679 Patent

         54.    LGE was heavily involved in the development of the LTE standards. With respect

 to the family that includes the ’679 Patent, LGE submitted proposals during the standard

 development process to implement dedicated RACH preambles in the handover procedure. After

 more than a year of discussion by key industry players, the 3GPP RAN participants agreed to

 incorporate dedicated RACH preambles into the LTE standard. The claims of the ’679 Patent are

 essential to implementing this portion of the LTE standard.

         55.    For example, participants from LGE attended the TSG RAN WG2 Meeting #53

 held in Shanghai, China, in May 2006. LGE submitted document number R2-061552 for

 discussion and decision titled “Discussion on Initial Access to LTE Cell.” See Exhibit 98. In that

 document, LGE proposed that “[i]n the case of handover, the UE may be able to send a RACH

 preamble in a target cell with a resource which was allocated from a source cell. To enable this,

 the source cell will receive the RACH preamble resource from the target cell before sending a

 handover command to the UE during a handover procedure between the cells.” See Exhibit 98 at

 § 2.2.2.1.

         56.    According to document number R2-062314, the 3GPP meeting minutes for RAN

 WG2 Meeting #53, several other participants submitted proposals for the same meeting regarding

 the LTE handover procedure, including Qualcomm, Motorola, Nokia, Samsung, Ericsson, and

 Alcatel. See Exhibit 99.




                                                  15
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 47 of 83 PageID #: 1169

                                             PUBLIC

        57.     After the RAN WG2 Meeting #53, the participants continued to discuss and debate

 several topics related to the technologies claimed in the ’679 Patent, including the structure of the

 LTE RACH channel and the LTE handover procedure. See, e.g., Exhibit 100, 3GPP RAN WG2

 Meeting Minutes, R2-062316; See also Exhibit 103, R2-062996; Exhibit 104, R2-063339;

 Exhibit 106, R2-070341; Exhibit 108, R2-070896; Exhibit 109, R2-071151; Exhibit 112, R2-

 072131; Exhibit 114, R2-072901; Exhibit 115, R2-073623; Exhibit 117, R2-074444.

        58.     As the development of the standard progressed, LGE and other companies

 continued to propose using a dedicated RACH preamble in the handover process. See Exhibit 101,

 R2-062809 (discussing ZTE’s proposal: “signatures in the non-synchronized preamble is divided

 into two types, one is dedicated for handover access called reserves signature and another for other

 random accesses called non-reserved signature”); Exhibit 105, R2-063556 (liaison statement

 regarding the proposal to use a reserved RACH signature); Exhibit 107, R2-070687 (LGE

 statement: “Dedicated signatures for the RACH procedure can be used for different cases in order

 to prevent contention due to the fact that several users send the same signature”); Exhibit 110, R2-

 071455 (LGE’s proposal); Exhibit 111, R2-072084 (LGE’s and Samsung’s joint proposal

 regarding “management of dedicated signatures”); Exhibit 113, R2-072792 (Motorola’s proposal

 for assigning dedicated RACH preambles from the source base station).

        59.     As evidenced by the meeting minutes, many different proposals were submitted to

 3GPP regarding the LTE handover procedure. As one example, Fujitsu proposed that instead of

 using a dedicated resource for a non-contention-based handover, all handover UEs could use a

 shared access slot for a “less-contention-based handover.” See Exhibit 102, R2-062886 (“The UL

 radio resource allocated by a target eNodeB to a handover UE for the transmission of initial and

 re-attempt access signals is not exclusive for only this handover UE. The same radio resource can




                                                  16
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 48 of 83 PageID #: 1170

                                             PUBLIC

 be simultaneously shared by plural handover UEs but not by non-handover UEs.”). Out of all the

 proposals regarding the LTE handover procedure, the 3GPP participants reached consensus that

 dedicated RACH preambles should be adopted into the LTE standard.

        60.     For the RAN WG2 Meeting #59 in June 2007, Nokia Siemens Networks submitted

 Change Request 0004 for technical specification 36.300, which incorporated the use of dedicated

 preambles in the LTE handover procedure in section 10.1.2.1. See Exhibit 116, R2-073863.

 According to the meeting minutes for RAN WG2 Meeting #59, this change request was agreed to

 by e-mail. See Exhibit 117, R2-074444. The change request was then submitted to the RAN

 Plenary group for incorporation into the published technical specifications. See Exhibit 118, RP-

 070637. The RAN Plenary Group approved this change request at the RAN Plenary Group

 Meeting #37 in September 2007, and the dedicated RACH preamble was incorporated into the

 LTE technical specifications. See Exhibit 119, RP-071002.

        61.     On April 12, 2010, LGE submitted an IPR Information Statement and Licensing

 Declaration to the ETSI, declaring U.S. Patent Application No. 11/553,939 (which issued as

 the ’373 Patent, the parent of the ’679 Patent) essential to the LTE Standards. See Exhibit 120.

                4.      Foreign Counterparts to the ’679 Patent

        62.     Pursuant to 19 C.F.R. § 210.12(a)(9)(v), the following is a list of all foreign patents,

 foreign patent applications (not already issued as a patent), and each foreign patent application that

 has been denied, abandoned, or withdrawn corresponding to the ’679 Patent:

     Patent/Application No.                  Country                               Status
  2006323560                        AU – Australia                    ISSUED
  PI0617783-2                       BR – Brazil                       ABANDONED
  06847353.7                        CH – Switzerland                  ISSUED
  19164548.0                        CH – Switzerland                  ISSUED
  200680040518.1                    CN – China                        ISSUED
  06847353.7                        DE – Germany                      ISSUED
  16002537.5                        DE – Germany                      ISSUED


                                                  17
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 49 of 83 PageID #: 1171

                                     PUBLIC

    Patent/Application No.              Country                  Status
  19164548.0                 DE – Germany                  ISSUED
  06847353.7                 DK – Denmark                  ISSUED
  19164548.0                 DK – Denmark                  ISSUED
  06847353.7                 EP – European Patent Office   ISSUED
  16002537.5                 EP – European Patent Office   ISSUED
  17020418.4                 EP – European Patent Office   PUBLISHED
  19164548.0                 EP – European Patent Office   ISSUED
  20164685.8                 EP – European Patent Office   PUBLISHED
  06847353.7                 ES – Spain                    ISSUED
  19164548.0                 ES – Spain                    ISSUED
  06847353.7                 FI – Finland                  ISSUED
  19164548.0                 FI – Finland                  ISSUED
  06847353.7                 FR – France                   ISSUED
  16002537.5                 FR – France                   ISSUED
  19164548.0                 FR – France                   ISSUED
  06847353.7                 GB – United Kingdom           ISSUED
  16002537.5                 GB – United Kingdom           ISSUED
  19164548.0                 GB – United Kingdom           ISSUED
  18110242.5                 HK – Hong Kong                PUBLISHED
  42020004471.7              HK – Hong Kong                PUBLISHED
  17111015.9                 HK – Hong Kong                ISSUED
  06847353.7                 IE – Ireland                  ISSUED
  19164548.0                 IE – Ireland                  ISSUED
  1324/KOLNP/2008            IN – India                    ISSUED
  1093/KOLNP/2015            IN – India                    ABANDONED
  06847353.7                 IT – Italy                    ISSUED
  19164548.0                 IT – Italy                    ISSUED
  2008-533234                JP – Japan                    ISSUED
  10-2006-0063135            KR – Republic of Korea        ISSUED
  MX/A/2008/004924           MX – Mexico                   ISSUED
  06847353.7                 NL – Netherlands              ISSUED
  16002537.5                 NL – Netherlands              ISSUED
  19164548.0                 NL – Netherlands              ISSUED
  2008-0113180               RU – Russian Federation       ISSUED
  06847353.7                 SE – Sweden                   ISSUED
  19164548.0                 SE – Sweden                   ISSUED
  95138124                   TW – Taiwan                   ISSUED
  PCT/KR2006/003697          WO – WIPO                     NAT PHASE
  200802861                  ZA – South Africa             ABANDONED




                                         18
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 50 of 83 PageID #: 1172

                                             PUBLIC

        B.      United States Patent No. RE48,326

                1.      Identification of the ’326 Patent and Evolved’s Interest Therein

        63.     United States Patent No. RE48,326 (the “’326 Patent”), entitled “Method of

 Transmitting and Receiving Radio Access Information in a Wireless Mobile Communications

 System,” duly and legally issued on November 24, 2020, from Reissue Application No.

 15/804,824, filed on November 6, 2017. The ’326 Patent is a reissue of United States Patent No.

 8,412,201 (the “’201 Patent”), which issued on April 2, 2013, from United States Patent

 Application No. 13/487,081, filed on June 1, 2012, and naming Sun Jun Park, Young Dae Lee,

 Sung Duck Chun, and Myung Cheul Jung as co-inventors. A non-certified copy of the ’326 Patent

 is attached hereto as Exhibit 2 and is incorporated by reference.

        64.     The ‘326 Patent is a continuation of United States Patent Application No.

 14/676,490, filed as a reissue application on April 1, 2015, and reissued from the ‘201 Patent as

 United States Patent No. RE46,602 on November 7, 2017. The ’201 Patent—from which the ’326

 Patent reissued—is a continuation of United States Patent Application No. 12/870,747, filed on

 August 27, 2010, and issued as United States Patent No. 8,219,097 on July 10, 2012, which is itself

 a continuation of United States Patent Application No. 11/553,939, filed on October 27, 2006, and

 issued as United States Patent No. 7,809,373 on October 5, 2010. The ’326 Patent also claims

 priority to United States Provisional Patent Application No. 60/732,080, filed on October 31, 2005,

 and Korean Application No. 10-2006-0063135, filed on July 5, 2006. By virtue of its proper claim

 to priority, the ’326 Patent has an effective filing date of October 31, 2005.

        65.     Evolved owns by assignment the entire right, title, and interest in and to the ’326

 Patent. Certified copies of each recorded assignment transferring title of the ’326 patent from the

 inventors to LG, from LG to TQ Lambda, and from TQ Lambda to Evolved are attached as

 Exhibits 4 and 6–9.


                                                  19
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 51 of 83 PageID #: 1173

                                             PUBLIC

        66.     The ’326 Patent is valid, enforceable, and currently in full force and effect. The ’326

 Patent expires on October 27, 2026.

        67.     Pursuant to 19 C.F.R. § 210.12(c) and the Commission’s Temporary Change to

 Filing Procedures dated March 16, 2020, the original of this Complaint is accompanied by an

 electronic non-certified copy of the ’326 Patent at Exhibit 2, an electronic non-certified copy of

 the file history of the ’326 Patent at Appendix B1, and electronic copies of each patent and

 applicable pages of each technical reference mentioned in the prosecution history of the ’326

 Patent (not already part of Appendix B1) at Appendix B2. 4

                2.      Non-Technical Description of the Patented Invention

        68.     The ’326 Patent generally relates to the handover of an LTE cellular device from

 one cell tower base station (the source base station) to another cell tower base station (the target

 base station). The patented systems and methods relate to a more efficient—and faster—handover

 process.

        69.     Handovers are fundamental to the cellular architecture of LTE wireless

 telecommunication systems. Cellular coverage in a network relies on base stations. When a mobile

 device (like a cellular phone, tablet, or smartwatch) moves from the coverage area of one base

 station to the coverage area of a new base station, the mobile device must establish a connection

 with the target base station in a process called a handover. In the prior art, the mobile device would

 send a signal to establish synchronization and make scheduling requests. The signal included

 information related to a random-access preamble selected randomly by the mobile device.

 However, the signal was susceptible to collision and disruption during the handover process due

 to, inter alia, multiple devices using the same preamble. As more and more devices enter and leave


 4
  Evolved has ordered certified copies of the ’326 patent and its prosecution history and will
 provide certified copies as soon as they are received.


                                                  20
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 52 of 83 PageID #: 1174

                                              PUBLIC

 a cellular coverage area, the likelihood of such a collision increases. Collisions between mobile

 devices increase service interruptions, ultimately reducing the quality and/or availability of service.

        70.     The ’326 Patent addresses problems arising out of the use of a limited number of

 preambles in a random-access process. Specifically, the ’326 Patent discloses an LTE mobile

 device that receives preamble information—such as a preamble index—related to a device-specific

 preamble sent from the target base station via the source base station to the mobile device, and

 then uses that information to establish a connection with the target base station during the handover

 process. The use of the device-specific preamble eliminates the likelihood of collision between

 mobile devices, which reduces handover processing time and results in a faster and more efficient

 method of accessing a target base station.

                3.      Contributions to the LTE Standards – ’326 Patent

        71.     The ’326 Patent is related to and in the same family as the ’679 Patent, discussed

 above. Like the claims of the ’679 Patent, the claims of the ’326 Patent are essential to

 implementing dedicated RACH preambles into the LTE standard. Evolved incorporates by

 reference herein the discussion in paragraphs 54–61, supra.

                4.      Foreign Counterparts to the ’326 Patent

        72.     Pursuant to 29 C.F.R. § 210.12(a)(9)(v), the following is a list of all foreign patents,

 foreign patent applications (not already issued as a patent), and each foreign patent application n

 that has been denied, abandoned, or withdrawn corresponding to the ’326 Patent:

     Patent/Application No.                  Country                         Status
  2006323560                        AU – Australia                    ISSUED
  PI0617783-2                       BR – Brazil                       ABANDONED
  06847353.7                        CH – Switzerland                  ISSUED
  19164548.0                        CH – Switzerland                  ISSUED
  200680040518.1                    CN – China                        ISSUED
  06847353.7                        DE – Germany                      ISSUED
  16002537.5                        DE – Germany                      ISSUED



                                                  21
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 53 of 83 PageID #: 1175

                                     PUBLIC

    Patent/Application No.              Country                  Status
  19164548.0                 DE – Germany                  ISSUED
  06847353.7                 DK – Denmark                  ISSUED
  19164548.0                 DK – Denmark                  ISSUED
  06847353.7                 EP – European Patent Office   ISSUED
  16002537.5                 EP – European Patent Office   ISSUED
  17020418.4                 EP – European Patent Office   PUBLISHED
  19164548.0                 EP – European Patent Office   ISSUED
  20164685.8                 EP – European Patent Office   PUBLISHED
  06847353.7                 ES – Spain                    ISSUED
  19164548.0                 ES – Spain                    ISSUED
  06847353.7                 FI – Finland                  ISSUED
  19164548.0                 FI – Finland                  ISSUED
  06847353.7                 FR – France                   ISSUED
  16002537.5                 FR – France                   ISSUED
  19164548.0                 FR – France                   ISSUED
  06847353.7                 GB – United Kingdom           ISSUED
  16002537.5                 GB – United Kingdom           ISSUED
  19164548.0                 GB – United Kingdom           ISSUED
  18110242.5                 HK – Hong Kong                PUBLISHED
  42020004471.7              HK – Hong Kong                PUBLISHED
  17111015.9                 HK – Hong Kong                ISSUED
  06847353.7                 IE – Ireland                  ISSUED
  19164548.0                 IE – Ireland                  ISSUED
  1324/KOLNP/2008            IN – India                    ISSUED
  1093/KOLNP/2015            IN – India                    ABANDONED
  06847353.7                 IT – Italy                    ISSUED
  19164548.0                 IT – Italy                    ISSUED
  2008-533234                JP – Japan                    ISSUED
  10-2006-0063135            KR – Republic of Korea        ISSUED
  MX/A/2008/004924           MX – Mexico                   ISSUED
  06847353.7                 NL – Netherlands              ISSUED
  16002537.5                 NL – Netherlands              ISSUED
  19164548.0                 NL – Netherlands              ISSUED
  2008-0113180               RU – Russian Federation       ISSUED
  06847353.7                 SE – Sweden                   ISSUED
  19164548.0                 SE – Sweden                   ISSUED
  95138124                   TW – Taiwan                   ISSUED
  PCT/KR2006/003697          WO – WIPO                     NAT PHASE
  200802861                  ZA – South Africa             ABANDONED




                                         22
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 54 of 83 PageID #: 1176

                                             PUBLIC

        C.      United States Patent No. 10,517,120

                1.      Identification of the ’120 Patent and Evolved’s Interest Therein

        73.     United States Patent No. 10,517,120 (the “’120 Patent”), entitled “Data

 Transmission Method and User Equipment for the Same,” duly and legally issued on December

 24, 2019, from United States Patent Application No. 15/664,686, filed on July 31, 2017, and

 naming Sung Jun Park, Seung June Yi, Young Dae Lee, and Sung Duck Chun as co-inventors. A

 certified copy of the ’120 Patent is attached hereto as Exhibit 3 and is incorporated by reference

        74.     The ’120 Patent is a continuation of United States Patent Application No.

 15/294,351, filed on October 14, 2016, and issued as United States Patent No. 9,775,177 on

 September 26, 2017, which is itself a continuation of United States Patent Application No.

 13/801,529, filed on March 13, 2013, and issued as United States Patent No. 9,532,336 on

 December 27, 2016, which is itself a continuation of United States Patent Application No.

 12/972,366, filed on December 17, 2010, and issued as United States Patent No. 8,422,410 on

 April 16, 2013, which is itself a continuation of United States Patent Application No. 12/538,514,

 filed on August 10, 2009, and issued as United States Patent No. 7,881,236 on February 1, 2011.

 The ’120 Patent also claims priority to United States Provisional Patent Application No.

 61/087,988, filed on August 11, 2008, and Korean Application No. 10-2009-0057128, filed on

 June 25, 2009. By virtue of its proper claim to priority, the ’120 Patent has an effective filing date

 of August 11, 2008.

        75.     Evolved owns by assignment the entire right, title, and interest in and to the ’120

 Patent. Certified copies of each recorded assignment transferring title of the ’120 patent from the

 inventors to LG, from LG to TQ Lambda, and from TQ Lambda to Evolved are attached as

 Exhibits 5 and 8–9.




                                                  23
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 55 of 83 PageID #: 1177

                                             PUBLIC

        76.     The ’120 Patent is valid, enforceable, and currently in full force and effect. The ’120

 Patent expires on August 10, 2029.

        77.     Pursuant to 19 C.F.R. § 210.12(c) and the Commission’s Temporary Change to

 Filing Procedures dated March 16, 2020, the original of this Complaint is accompanied by an

 electronic certified copy of the ’120 Patent at Exhibit 3, an electronic certified copy of the file

 history of the ’120 Patent at Appendix C1, and electronic copies of each patent and applicable

 pages of each technical reference mentioned in the prosecution history of the ’120 Patent (not

 already part of Appendix C1) at Appendix C2.

                2.      Non-Technical Description of the Patented Invention

        78.     The ’120 Patent generally addresses problems arising from transmission errors

 when data stored in an LTE mobile device’s Message 3 (“Msg3”) buffer is transmitted regardless

 of the reception mode of the Uplink Grant signal. As described in the ’120 Patent, problems occur

 “if the data stored in the Msg3 buffer is transmitted in correspondence with the reception of all UL

 grant signals.” Exhibit 3 at 4:46–47 (emphasis added). The ’120 Patent claims technical solutions

 to this particular problem arising in mobile device uplink grants. “An object of the present

 invention is to provide a data transmission method and a user equipment for the same, which is

 capable of solving a problem which may occur when data stored in a message 3 (Msg3) buffer is

 transmitted according to a reception mode of an Uplink (UL) Grant signal.” Exhibit 3 at 4:57–62.

                3.      Contributions to the LTE Standards – ’120 Patent

        79.     Based on LGE’s contributions, the claims of the ’120 Patent are essential to

 implement the LTE Standards. Specifically, LGE recognized that the draft LTE standard allowed

 for errors in uplink grant reception and Msg3 transmission. For example, for the TSG RAN WG2

 Meeting #63 held in Jeju, South Korea in August of 2008, LGE submitted two documents for

 discussion and decision: (1) document number R2-084387, titled “Handling of Received UL Grant


                                                  24
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 56 of 83 PageID #: 1178

                                             PUBLIC

 in RA Procedure,” and (2) document number R2-084388, a proposed change request. See Exhibits

 121–22. As part of this submission, LGE made the following proposal: “Proposal 2: It is proposed

 to that only when a new UL grant is indicated in a Random Access Response, the HARQ entity

 instructs the HARQ process to store a MAC PDU stored in [Message 3] buffer in HARQ buffer.”

        80.     For the next RAN WG2 Meeting #63bis, Huawei and Qualcomm submitted change

 request number 0136 to technical specification 36.321, stating, “[i]n the HARQ entity section, the

 transmission of a Msg3 is made conditional on the grant being received in a Random Access

 Response.” Exhibit 123, R2-085833. The meeting minutes for RAN WG2 Meeting #63bis show

 that this change request was agreed “in principle” and was revised into a final change request for

 submission to the RAN Plenary Group. See Exhibit 129, R2-087432; Exhibit 124, R2-086126.

        81.     The change request was then submitted to the RAN Plenary Group. Exhibit 126,

 RP-081018. The RAN Plenary Group approved this change request at the RAN Plenary Group

 Meeting #42 in December of 2008. Exhibit 127, RP-090008.

        82.     On August 31, 2009, LGE submitted an IPR Information Statement and Licensing

 Declaration to the ETSI, declaring U.S. Patent Application No. 12/538,514 (which issued as

 the ’236 Patent, the parent of the ’120 Patent) essential to the LTE Standards. See Exhibit 128.

                4.      Foreign Counterparts to the ’120 Patent

        83.     Pursuant to 19 C.F.R. § 210.12(a)(9)(v), the following is a list of all foreign patents,

 foreign patent applications (not already issued as a patent), and each foreign patent application that

 has been denied, abandoned, or withdrawn corresponding to the ’120 Patent:

     Patent/Application No.                  Country                               Status
  2,720,833                         CA – Canada                       ISSUED
  09166620.6                        CH – Switzerland                  ISSUED
  16020306.3                        CH – Switzerland                  ISSUED
  17199914.7                        CH – Switzerland                  ISSUED
  200980120004.0                    CN – China                        ABANDONED



                                                  25
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 57 of 83 PageID #: 1179

                                     PUBLIC

    Patent/Application No.              Country                   Status
  201410612502.X             CN – China                    ISSUED
  09166620.6                 DE – Germany                  ISSUED
  16020306.3                 DE – Germany                  ISSUED
  17199914.7                 DE – Germany                  ISSUED
  09166620.6                 DK – Denmark                  ISSUED
  16020306.3                 DK – Denmark                  ISSUED
  17199914.7                 DK – Denmark                  ISSUED
  09166620.6                 EP – European Patent Office   ISSUED
  16020306.3                 EP – European Patent Office   ISSUED
  17199914.7                 EP – European Patent Office   ISSUED
  09166620.6                 ES – Spain                    ISSUED
  16020306.3                 ES – Spain                    ISSUED
  17199914.7                 ES – Spain                    ISSUED
  09166620.6                 FI – Finland                  ISSUED
  16020306.3                 FI – Finland                  ISSUED
  17199914.7                 FI – Finland                  ISSUED
  09166620.6                 FR – France                   ISSUED
  16020306.3                 FR – France                   ISSUED
  17199914.7                 FR – France                   ISSUED
  09166620.6                 GB – United Kingdom           ISSUED
  16020306.3                 GB – United Kingdom           ISSUED
  17199914.7                 GB – United Kingdom           ISSUED
  0912850.5                  GB – United Kingdom           ISSUED
  15111034.8                 HK – Hong Kong                ISSUED
  17105902.7                 HK – Hong Kong                ISSUED
  18114868.0                 HK – Hong Kong                ISSUED
  09166620.6                 IE – Ireland                  ISSUED
  16020306.3                 IE – Ireland                  ISSUED
  17199914.7                 IE – Ireland                  ISSUED
  09166620.6                 IT – Italy                    ISSUED
  16020306.3                 IT – Italy                    ISSUED
  17199914.7                 IT – Italy                    ISSUED
  10-2009-0057128            KR – Republic of Korea        ISSUED
  09166620.6                 NL – Netherlands              ISSUED
  16020306.3                 NL – Netherlands              ISSUED
  17199914.7                 NL – Netherlands              ISSUED
  09166620.6                 SE – Sweden                   ISSUED
  16020306.3                 SE – Sweden                   ISSUED
  17199914.7                 SE – Sweden                   ISSUED
  PCT/KR2009/004002          WO – WIPO                     NAT PHASE




                                         26
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 58 of 83 PageID #: 1180

                                             PUBLIC

        D.      Licenses

        84.     As part of the patent purchase agreement between LGE and TQ Lambda, TQ

 Lambda granted back to LGE a license under each of the Asserted Patents for LGE and its

 subsidiaries to make, have made, use, import, offer for sale, and sell products covered by each

 Asserted Patent in the United States. The TQ Lambda PPA is attached to the Complaint as Exhibit

 10.

        85.     In March of 2019, Evolved entered into a licensing agreement with BLU Products,

 Inc., agreeing to grant a nonexclusive license to various intellectual property belonging to Evolved,

 including the Asserted Patents.

        86.     The family that includes the ’679 and ’326 Patents was previously subject to a

 covenant not to sue as a result of an agreement between LGE and Qualcomm. However, the

 agreement between LGE and Qualcomm was terminated effective December 31, 2018. Neither

 the ’120 Patent nor any of its parents or other related patents was subject to the covenant not to

 sue.

        87.     The Asserted Patents are not and have not been the subject of any other licensing

 agreements.

        88.     Evolved has previously attempted to license the Evolved Portfolio to Samsung and

 Motorola on FRAND terms. See Exhibits 225, 226.

 V.     UNLAWFUL AND UNFAIR ACTS COMMITTED BY THE RESPONDENTS

        89.     Upon information and belief, Respondents import into the United States, sell for

 importation into the United States, and/or sell within the United States after importation LTE-

 compliant cellular communication devices including cellular phones, tablets, and/or smartwatches

 that infringe one or more valid claims of the Asserted Patents in violation of Section 337.

 Respondents infringe the Asserted Claims literally and/or under the doctrine of equivalents. The


                                                  27
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 59 of 83 PageID #: 1181

                                           PUBLIC

 following table summarizes the claims of each Asserted Patent that are infringed by each of the

 proposed Respondents:

                       Patent               Samsung               Motorola

                     RE46,679                    6, 8                6, 8

                     RE48,326               18, 19, 20            18, 19, 20

                     10,517,120           12, 16, 17,18         12, 16, 17, 18



        A.     Samsung

               1.      Identification of Accused Samsung Products

        90.    Upon information and belief, Samsung imports into the United States, sells for

 importation into the United States, and/or sells within the United States after importation LTE-

 compliant cellular communication devices, including cellular phones, tablets, and smartwatches

 that infringe at least one valid claim of each Asserted Patent. These infringing products are

 collectively referred to in this Complaint as the “Accused Samsung Products,” which are a subset

 of the “Accused Products” referred to herein.

        91.    As described herein, Evolved has procured the following sample infringing

 products (collectively, “Representative Samsung Products”):

                               Product Name                       Device Type
                                 Galaxy S10                         Phone
                      Galaxy S10e (International Version)           Phone
                               Galaxy S20 5G                        Phone
                               Galaxy Tab S4                        Tablet
                               Galaxy Watch                         Watch
                                Galaxy Z Flip                       Phone
                                 Galaxy A50                         Phone
                                 Galaxy A51                         Phone
                               Galaxy A71 5G                        Phone
                           Galaxy Tab 10.1 (2019)                   Tablet
                               Galaxy Watch3                        Watch



                                                 28
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 60 of 83 PageID #: 1182

                                            PUBLIC

        92.     Evolved has provided charts that demonstrate how the Representative Samsung

 Products infringe the Asserted Claims of the Asserted Patents. See infra, ¶¶ 93–95; Exhibits 12–

 44. Upon information and belief, the Accused Samsung Products infringe the Asserted Claims

 due to the common designs and functionality of the products as they relate to the claim language

 of the Asserted Patents and the common ways in which the Accused Samsung Products implement

 and are compliant with the relevant LTE standards.

                2.     Infringement of the ’679 Patent

        93.     Examination of the Representative Samsung Products demonstrates that the

 Accused Samsung Products directly infringe at least Claims 6 and 8 of the ’679 Patent. Charts that

 apply independent Claim 6 and dependent Claim 8 of the ’679 Patent to the Representative

 Samsung Products and the relevant LTE standards are attached to the Complaint as Exhibits 12–

 22. As demonstrated in these claim charts, the Representative Samsung Products satisfy each

 limitation of independent Claim 6 and dependent Claim 8 of the ’679 Patent and therefore infringe

 those claims. Photographs of the Representative Samsung Products and/or their packaging are

 provided at Exhibits 193–213.

                3.     Infringement of the ’326 Patent

        94.     Examination of the Representative Samsung Products demonstrates that the

 Accused Samsung Products directly infringe at least Claims 18, 19, and 20 of the ’326 Patent.

 Charts that apply independent Claim 18 and dependent Claims 19 and 20 of the ’326 Patent to the

 Representative Samsung Products and the relevant LTE standards are attached to the Complaint

 as Exhibits 23–33. As demonstrated in these claim charts, the Representative Samsung Products

 satisfy each limitation of independent Claim 18 and dependent Claims 19 and 20 of the ’326 Patent

 and therefore infringe those claims. Photographs of the Representative Samsung Products and/or

 their packaging are provided at Exhibits 193–213.


                                                29
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 61 of 83 PageID #: 1183

                                             PUBLIC

                4.      Infringement of the ’120 Patent

        95.     Examination of the Representative Samsung Products demonstrates that the

 Accused Samsung Products directly infringe at least Claims 12, 16, 17, and 18 of the ’120 Patent.

 Charts that apply independent Claim 12 and dependent Claims 16, 17, and 18 of the ’120 Patent

 to the Representative Samsung Products and the relevant LTE standards are attached to the

 Complaint as Exhibits 34–44. As demonstrated in these claim charts, the Representative Samsung

 Products satisfy each limitation of independent Claim 12 and dependent Claims 16, 17, and 18 of

 the ’120 Patent and therefore infringe those claims. Photographs of the Representative Samsung

 Products and/or their packaging are provided at Exhibits 193–213.

        B.      Motorola

                1.      Identification of Accused Motorola Products

        96.     Upon information and belief, Motorola imports into the United States, sells for

 importation into the United States, and/or sells within the United States after importation LTE-

 compliant cellular communication devices, including cellular phones that infringe at least one valid

 claim of each Asserted Patent. These infringing products are collectively referred to in this

 Complaint as the “Accused Motorola Products,” which are a subset of the “Accused Products”

 referred to herein. Moreover, upon information and belief, Motorola has previously imported into

 the United States, sold for importation into the United States, and/or sold within the United States

 after importation LTE-compliant cellular communication devices, including tablets and/or

 smartwatches. Because of the common ways in which LTE-compliance cellular devices infringe

 the Asserted Claims, Evolved reserves the right to and does accuse any such future LTE-compliant

 tablets and/or smartwatches that are developed by Motorola for importation into the United States.




                                                 30
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 62 of 83 PageID #: 1184

                                            PUBLIC

        97.     As described herein, Evolved has procured the following sample infringing

 products (collectively, “Representative Motorola Products”):

                                Product Name                        Device Type
                                 moto G8 Play                         Phone
                                   moto Z4                            Phone
                       One Vision (International Version)             Phone
                                      razr                            Phone
                                  One Action                          Phone


        98.     Evolved has provided charts that demonstrate how each of the Representative

 Motorola Products infringe the Asserted Claims of the Asserted Patents. See infra, ¶¶ 99–101;

 Exhibits 45–59. Upon information and belief, the Accused Motorola Products infringe the

 Asserted Claims due to the common designs and functionality of the products as they relate to the

 claim language of the Asserted Patents and the common ways in which the Accused Motorola

 Products implement and are compliant with the relevant LTE standards.

                2.     Infringement of the ’679 Patent

        99.     Examination of the Representative Motorola Products demonstrates that the

 Accused Motorola Products directly infringe at least Claims 6 and 8 of the ’679 Patent. Charts that

 apply independent Claim 6 and dependent Claim 8 of the ’679 Patent to the Representative

 Motorola Products and the relevant LTE standards are attached to the Complaint as Exhibits 45–

 49. As demonstrated in these claim charts, the Representative Motorola Products satisfy each

 limitation of independent Claim 6 and dependent Claim 8 of the ’679 Patent and therefore infringe

 those claims. Photographs of the Representative Motorola Products and/or their packaging are

 provided at Exhibits 214–223.




                                                 31
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 63 of 83 PageID #: 1185

                                            PUBLIC

                3.     Infringement of the ’326 Patent

        100.    Examination of the Representative Motorola Products demonstrates that the

 Accused Motorola Products directly infringe at least Claims 18, 19, and 20 of the ’326 Patent.

 Charts that apply independent Claim 18 and dependent Claims 19 and 20 of the ’326 Patent to the

 Representative Motorola Products and the relevant LTE standards are attached to the Complaint

 as Exhibits 50–54. As demonstrated in these claim charts, the Representative Samsung Products

 satisfy each limitation of independent Claim 18 and dependent Claims 19 and 20 of the ’326 Patent

 and therefore infringe those claims. Photographs of the Representative Motorola Products and/or

 their packaging are provided at Exhibits 214–223.

                4.     Infringement of the ’120 Patent

        101.    Examination of the Representative Motorola Products demonstrates that the

 Accused Motorola Products directly infringe at least Claims 12, 16, 17, and 18 of the ’120 Patent.

 Charts that apply independent Claim 12 and dependent Claims 16, 17, and 18 of the ’120 Patent

 to the Representative Motorola Products and the relevant LTE standards are attached to the

 Complaint as Exhibits 55–59. As demonstrated in these claim charts, the Representative Motorola

 Products satisfy each limitation of independent Claim 12 and dependent Claims 16, 17, and 18 of

 the ’120 Patent and therefore infringe those claims. Photographs of the Representative Motorola

 Products and/or their packaging are provided at Exhibits 214–223.

 VI.    SPECIFIC INSTANCES OF IMPORTATION AND SALE

        102.    Upon information and belief, Respondents design, evaluate, develop, test, and

 manufacture or have manufactured Accused Products outside of the United States and are

 importing and will continue to import into the United States, sell for importation into the United

 States, and/or sell within the United States after importation the Accused Products. Respondents

 offer the Accused Products for sale directly to customers in the United States and also sell the


                                                32
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 64 of 83 PageID #: 1186

                                             PUBLIC

 Accused Products to distributors or retailers knowing or having reason to know that the Accused

 Products will be resold within the United States.

        103.    Specific instances of importation into the United States, sale for importation into

 the United States, and/or sale within the United States after importation of the Accused Products

 by the Respondents are set forth below. These instances are exemplary in nature and are not

 intended to restrict the scope of any exclusion order or other remedy the United States International

 Trade Commission may order.

        104.    Evolved successfully placed orders in the United States purchasing the following

 representative samples of each of the Respondents’ Accused Products. Each order Evolved placed

 was fulfilled, and the representative samples were shipped to and received, at an address in the

 United States, and each of the representative samples were imported:

                                                                                 Purchase Evidence
  Respondent            Sample Accused Product             Product Category
                                                                                    Exhibit Nos.
  Samsung         Galaxy S10                               Phone                 163, 164, 193, 194
  Samsung         Galaxy S10e (International Version)      Phone                 165, 166, 195, 196
  Samsung         Galaxy S20 5G                            Phone                 167-169, 197-199
  Samsung         Galaxy Tab S4                            Tablet                170-173, 200-203
                                                                                 170, 171, 174, 204,
  Samsung         Galaxy Watch                             Watch
                                                                                 205, 206
  Samsung         Galaxy Z Flip                            Phone                 175, 176, 207, 208
  Samsung         Galaxy A50                               Phone                 177, 209
  Samsung         Galaxy A51                               Phone                 178, 210
  Samsung         Galaxy A71 5G                            Phone                 179, 211
  Samsung         Galaxy Tab A 10.1 (2019)                 Tablet                180, 212
  Samsung         Galaxy Watch3                            Watch                 181, 213
  Motorola        moto G8 Play                             Phone                 182, 183, 214, 215
  Motorola        moto Z4                                  Phone                 184, 185, 216, 217
  Motorola        One Vision (International Version)       Phone                 186-188, 218-220



                                                  33
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 65 of 83 PageID #: 1187

                                             PUBLIC

                                                                                  Purchase Evidence
  Respondent            Sample Accused Product             Product Category
                                                                                     Exhibit Nos.
  Motorola        One Action                               Phone                  191, 223
  Motorola        Razr                                     Phone                  189, 190, 221, 222


        105.    A detailed description of the steps Evolved took in procuring these samples and

 obtaining information about Respondents’ Accused Products is set forth in the Declaration of

 Jeremy Miller in Support of the Complaint, attached as Exhibit 88.

        A.      Importation and Sale of Infringing Samsung Products

        106.    Upon information and belief, LTE-compliant cellular communication devices

 including cellular phones, tablets, and/or smartwatches that infringe one or more valid claims of

 the Asserted Patents are imported into the United States, sold for importation into the United States,

 and/or sold within the United States after importation by Respondent Samsung. See Exhibit 88,

 Miller Decl. at ¶¶ 2–19, 34-41, 44-45. Photographs of the Representative Samsung Products and

 packaging are attached hereto as Exhibits 193–213 in lieu of physical exhibits. The Representative

 Accused Samsung Products were purchased in the United States through Samsung’s website,

 Amazon, and Best Buy. See Exhibits 163–81. The packaging in which the Representative Accused

 Samsung Products are sold in the United States indicates those products are manufactured in at

 least China, Vietnam, and/or Korea. See Exhibits 193–213; see also Exhibit 88, Miller Decl. at

 ¶¶ 3, 5, 7, 9, 11, 13, 15, 17, 19, 35, 37, 39, 41, 45. The shipping paperwork and packaging

 demonstrates that each of these products were shipped to an address within the United States,

 demonstrating that these products are imported. See Exhibits 193–213; see also Exhibit 88, Miller

 Decl. at ¶¶ 2–19, 34-41, 44-45.




                                                  34
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 66 of 83 PageID #: 1188

                                             PUBLIC

        B.      Importation and Sale of Infringing Motorola Products

        107.    Upon information and belief, LTE-compliant cellular communication devices

 including cellular phones that infringe one or more valid claims of the Asserted Patents are

 imported into the United States, sold for importation into the United States, and/or sold within the

 United States after importation by Respondent Motorola. See Exhibit 88, Miller Decl. at ¶¶ 20-33,

 42-43. Photographs of the Representative Motorola Products and packaging are attached hereto as

 Exhibits 214–23 in lieu of physical exhibits. The Representative Accused Motorola Products were

 purchased in the United States through Motorola’s website, Amazon, and Walmart. See Exhibits

 182–91. The packaging in which the Accused Motorola Products are sold in the United States

 indicates those products are manufactured in at least China and India. See Exhibits 214–23; see

 also Exhibit 88, Miller Decl. at ¶¶ 21, 23, 25, 27, 29, 31, 33, 43. The shipping paperwork and

 packaging demonstrates that each of these products were shipped to an address within the United

 States, demonstrating that these products are imported. See Exhibits 214–23; see also Exhibit 88,

 Miller Decl. at ¶¶ 20-33, 42-43.

 VII.   CLASSIFICATION OF THE INFRINGING PRODUCTS UNDER THE
        HARMONIZED TARIFF SCHEDULE

        108.    Upon information and belief, the proposed Respondents’ Accused Products are

 imported into the United States under at least the following headings and subheadings of the

 Harmonized Tariff Schedule of the United States (“HTSUS”): 8517.12.00, 8517.62.00, or

 8517.70.00 (mobile phones); 8471.30.01, 8471.41.01, 8471.49.00, or 8471.50.01 (handheld

 computers); 8471.30.01 (laptop and desktop computers); and 9101.19.20, 9102.12, or 9102.91.20

 (wearables and smartwatches). These HTSUS numbers are based on Evolved’s current knowledge

 and understanding of the Accused Products. They are not intended to nor should they be interpreted

 to restrict the products accused.



                                                 35
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 67 of 83 PageID #: 1189

                                            PUBLIC

 VIII. THE DOMESTIC INDUSTRY

        109.     A domestic industry exists as defined under 19 U.S.C. §§ 1337(a)(2) and

 1337(a)(3)(A), (B), and/or (C), comprising continuing significant investments in plant and

 equipment, employment of labor and capital, and substantial investment in exploitation of the

 Asserted Patents in the United States by LGE and its United States subsidiaries, including at least

 LGUSA, LG Electronics Alabama, Inc. (“LGEAI”), LG Electronics MobileComm U.S.A., Inc.

 (“LGEMU”), 5 and LG Electronics Mobile Research U.S.A., L.L.C. (“LGEMR”), through their

 engineering, research, and development related to certain of LGE’s LTE-compliant cellular

 communication devices that practice the Asserted Patents.

        A.       LGE’s and its Subsidiaries’ Activities and Investments in the Domestic
                 Industry: Economic Prong

        110.     LGE was founded in 1958 and is a global leader in the design, development, and

 manufacture of consumer electronics and home appliances. LGE has continuously operated in the

 United States over the last four decades. LGE’s wholly owned U.S. subsidiary and U.S.-based

 parent, LGUSA, was incorporated in 1978 and continues to operate under the laws of the State of

 Delaware. See Exhibit 144. Upon information and belief, LGUSA accounted for approximately

 $9.713 billion of LG Electronics, Inc’s sales in 2019. See Exhibit 139 at 24. LGE’s LTE-compliant

 cellular communication devices that practice the Asserted Patents accounted for

               of its total sales in 2019. See Exhibit 162C at ¶ 4. LGUSA owns at least two other

 U.S. subsidiaries with domestic activities relating to the DI products: LGEAI was incorporated in

 1981 under the laws of the State of Alabama, and LGEMU was incorporated in 1996 under the

 laws of the State of California. See Exhibits 144, 145. Finally, LGEMR—a subsidiary of



 5
  LGEMU was merged into LG Electronics U.S.A., Inc. during the third quarter of 2018. See
 Exhibit 138 at 24


                                                 36
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 68 of 83 PageID #: 1190

                                            PUBLIC

 LGEMU—was incorporated in 2004 and also continues to operate under the laws of the State of

 California. Today, LGE and at least these United States subsidiaries engage in a broad range of

 significant qualifying domestic industry activities directed to articles protected by the Asserted

 Patents.

        111.    As described above, LGE has always been either a licensee or the owner of each of

 the Asserted Patents. See supra Section IV.D; see also supra ¶¶ 6, 10, 14, 84, Exhibits 4, 5, 10.

        112.    In April 2017, the Commission instituted an Investigation based on a Complaint

 filed by LG Electronics alleging the existence of a domestic industry based on the same class of

 LTE-compliant mobile communications devices as at issue in this Complaint. The Commission

 instituted the Investigation on the basis of a sworn, confidential domestic industry declaration

 provided by LGE, which detailed its U.S. domestic investments and activities relating to LTE-

 compliant mobile devices. See Confidential Exhibit 58C to the Complaint in Investigation No.

 337-TA-1051; Exhibit 136, LGE’s Complaint at ¶¶ 113–24; EDIS Doc. ID No. 606684,

 Attachment ID 1167280; Doc. ID No. 606681, Attachment ID 1167336; Exhibit 137, Public

 Version of LGE’s exhibit. Publicly available information indicates that the same categories of

 domestic industry activities continue today, involving LTE-compliant mobile device Domestic

 Industry Products closely related to those in the 1051 Investigation. Evolved will propound

 discovery on LGE to confirm the precise quantum and nature of these ongoing activities.

        113.    Specifically, in the DI declaration that accompanied the 1051 Complaint, LGE

 alleged that it had qualifying domestic activities based on “research and development, testing,

 product support, engineering, quality management, planning, logistics, and distribution of LG

 mobile products in the United States. These activities take place at LGEMU and LGEMR facilities

 located around the United States and at some supplier or business partner sites.” Exhibit 136 at




                                                 37
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 69 of 83 PageID #: 1191

                                            PUBLIC

 ¶ 15. The claimed activities included “(1) research concerning product specifications based on

 consumers’ preferences and feedback regarding, for example, the aesthetic appearance, physical

 parameters, and technical functionality of the handsets; (2) generation of specifications and

 functional requirements for the LG mobile products; (3) providing product quality management

 services, which include quality testing and feedback to the design and engineering groups; and (4)

 research and development, engineering, testing, and technical support relating to LG mobile

 products.” Exhibit 136 at ¶ 15.

        114.




                                                                                               See

 Confidential Exhibit 228C. A detailed description of LGUSA’s domestic industry activities and

 investments in 2019 and 2020                                        is provided in the declaration

 of                  and is attached as Confidential Exhibit 162C. These activities include

 significant investment in plant and equipment, significant employment of labor and capital, and

 substantial investment in the exploitation of the Asserted Patents through research, development,

 and engineering.

        115.




 See Confidential Exhibit 162C at 3.




                                                38
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 70 of 83 PageID #: 1192

                                            PUBLIC

        116.    Publicly available information further confirms that LGE and its United States

 subsidiaries have since 2017 conducted and continue to conduct significant domestic industry

 activities in the United States relating to the Domestic Industry Products. LGE, moreover,

 continues to be a significant presence in the U.S. market. Entering calendar year 2020, LGE

 maintained a 12% share of the U.S. smartphone market, and as of January 28, 2021, nearly all of

 LGE’s cellular phones sold in the United States—150 of 184 phones—complied with the LTE

 mobile communications standard, including the LG G8X ThinQTM and LG G8X ThinQTM Dual

 Screen. See Exhibit 133; Exhibit 140 at 3. Additionally, as of January 28, 2021, seven of the eight

 tablet devices LGE sells in the United States comply with the LTE mobile communications

 standard. See Exhibit 134. 6

        117.    Upon information and belief, LGE and its United States subsidiaries have facilities

 in at least Huntsville, Alabama; Fort Worth, Texas; Rancho Cucamonga, California; and Fontana,

 California devoted to research, design, quality control, testing, and technical support for the

 Domestic Industry Products that are protected by the Asserted Patents. See Exhibit 137.

        118.    Although LGE and its United States subsidiaries do not publicly provide their

 investments in plant and equipment, employment of labor and capital, or investments in

 engineering, research, and development on a per-business unit or per-facility basis, Evolved

 expects to obtain the information in discovery. Publicly available information shows that LGEAI

 today still employs approximately 600 total employees across all of its locations and that it




 6
   Although certain press reports have indicated that LGUSA may, in the future, spin off or
 otherwise change its participation in the U.S. smartphone market, public statements from company
 officials indicate that no decision has been made. “LG Rethinks Its Smartphone Division’s Future
 as Chinese Rivals Power Ahead,” Wall Street Journal, January 21, 2012. See
 https://www.wsj.com/articles/eclipsed-by-chinese-rivals-lg-ponders-smartphone-future-
 11611239496


                                                 39
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 71 of 83 PageID #: 1193

                                            PUBLIC

 generated approximately $136.47 million in sales per year. See Exhibits 137; Exhibit 141;

 Exhibit 138 at 19. LGEAI provides service, repair, and post-sale support for LGE LTE consumers

 and corporate customers in the United States primarily through its Alabama headquarters as well

 as its facilities in Fort Worth, Texas; Rancho Cucamonga, California; and Fontana, California. See

 Exhibit 137; see also Exhibit 138 at 19. In 2010, LGE—through LGEAI—demonstrated to the

 Commission that it makes substantial investments, through its post-sale service and engineering

 activities and significant employment of labor and capital, in the United States economy. See

 Certain Video Displays, Components Thereof, & Prods. Containing the Same, Inv. No. 337-TA-

 687, Initial Determination (May 20, 2010) (unreviewed). These substantial investments continue.

 In 2017, LGEAI’s Alabama headquarters alone consisted of four buildings spanning

 approximately 427,000 square feet. For LGE’s tax year 2016, LGAI’s Alabama headquarters were

 assessed a local property tax value of approximately $13,902,700. See Exhibit 137. Upon

 information and belief, LGEAI has continued these substantial and significant investments, and as

 of 2019, the local property taxable value of the Alabama headquarters was approximately

 $14,643,100, with the facility employing approximately 300 employees who handle customer

 service issues and dispatch repair technicians. See Exhibits 142, 146.




                                                40
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 72 of 83 PageID #: 1194

                                           PUBLIC




                Figure 1: LG Electronics Alabama, Inc. in Huntsville, Alabama

        119.    LGE’s United States subsidiaries have also made and continue to make significant

 investments in plant and equipment, significant employment of labor and capital, and substantial

 investments in the exploitation of the Asserted Patents through research and development and

 engineering in the United States.

        120.    Publicly available information indicates that LGE’s United States subsidiaries,

 including LGEMU and LGEMR (LGEMU’s subsidiary), continue to have facilities in at least San

 Diego, California; San Jose, California; Morristown, New Jersey; Overland Park, Kansas;

 Bellevue, Washington; Redmond, Washington; Alpharetta, Georgia; Atlanta, Georgia; Austin,

 Texas; and Bolingbrook, Illinois. See Exhibit 137. These facilities are dedicated to research,

 product support, testing, and development of specifications for LGE’s cellular devices, including

 the Domestic Industry Products that are protected by the Asserted Patents. See Exhibit 136 at

 ¶¶ 113–24; Exhibit 137. For example, LGE’s “Testing & Technical Support Team, Field Quality

 Engineering team, and the Product Validation Lab are all based out of San Diego,” and its other


                                                41
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 73 of 83 PageID #: 1195

                                             PUBLIC

 field sales/research offices located in New Jersey, Kansas, Washington, and Georgia “employ

 technical and support product engineers . . . that provide technical and product training concerning

 the various LG cellular phones, including LTE models.” See Exhibit 137.

        121.    As of 2019, the most recent information available, the local taxable property value

 of the San Diego facility alone increased to approximately $11,317,070 from $10,664,329 in 2016–

 2017. See Exhibit 143. LGEMU has continued these substantial and significant investments,

 generating approximately $2.198 billion in sales. See Exhibit 138 at 24.

        122.    Public information shows that LGE’s U.S. technical employees continue to

 undertake technical and engineering activities directed to the Domestic Industry Products,

 including, for example: “wireless technical management, focusing on customer requirements in

 [the] Global handset industry (NR/LTE/EVDO/CDMA’GSM)” and “call log analysis using

 Qualcomm tools QXDM, QPST, QMICM and APEX . . . [as well as] LTE networks, [b]oth FDD

 and TDD based models” at LGE facilities in at least Kansas and San Diego. See, e.g., Exhibits

 154, 158. LGE’s U.S. employees continue to provide “software testing on newly developed LG

 models” of LTE mobile devices and “perform functional tests of on new carrier requirements and

 technologies” for those domestic industry products. See, e.g., Exhibits 157, 159, 160. LGE’s U.S.

 operations include senior engineering research and development activities relating to RF antenna

 design directed to the Domestic Industry LTE compliant mobile devices, such as the design and

 development of RF circuits and designs. See, e.g., Exhibits 161, 153. LGE employees also

 continue to provide customer support services for its LTE compliant mobile devices in at least

 Alabama, California, and Texas. See, e.g., Exhibits 149, 151, 152, 155, 156. Finally, LGE

 continues to recruit and hire U.S. employees to undertake technical, engineering, and R&D

 activities directed to the Domestic Industry Products, including roles that require knowledge of




                                                 42
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 74 of 83 PageID #: 1196

                                             PUBLIC

 “GSM/4G LTE RF protocol who can lead network interoperability testing for mobile products”;

 providing “technical support by verifying handset functionalities including Radio Frequency

 technology (LTE/CA/MIMO/LAA/5G) and Android framework”; managing “the operations of the

 certification or IOT programs and oversee the development of standards and testing materials”;

 and “[t]echnical analysis on the technical HW/SW issues with R&D department and technical

 communication channel between carrier and R&D department for IOTs.” See Exhibits 147, 148,

 150.

        123.    On the basis of this publicly available information and information provided by

 LGE, it is more than reasonable to infer that discovery will show that a significant amount of

 LGE’s technical activities directed to the Domestic Industry Products continues to be performed

 by its United States subsidiaries in various facilities throughout the United States and that LGE’s

 investments and activities remain significant and substantial both in absolute terms and relative to

 LGE’s overall operations, taking into account the nature of such expenditures in the mobile device

 industry, LGE’s relative size, and the relative importance of LGE’s domestic operations through

 its United States subsidiaries compared to its overseas activities. See Exhibit 137.

        124.    This public information and information provided by LGE also strongly indicates

 that LGE and its United States subsidiaries continue to make significant investments in plant,

 equipment, labor, and capital directed to the Domestic Industry Products that are protected by the

 Asserted Patents, and that LGE and its United States subsidiaries have continued to make

 substantial investments in the exploitation of the Asserted Patents through research, development,

 and engineering in the United States since LGE filed its Complaint in Inv. No. 337-TA-1051.

 These activities include continuing design, development, sales, and support in the United States

 for Domestic Industry Products that are protected by the Asserted Patents. See Exhibit 137.




                                                 43
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 75 of 83 PageID #: 1197

                                             PUBLIC

        125.    Evolved expects in discovery to obtain additional information about LGE’s and its

 United States subsidiaries’ domestic investments in plant, equipment, labor, and capital directed

 to the Domestic Industry Products that are protected by the Asserted Patents and exploitation of

 the Asserted Patents through research, development, and engineering during fact discovery, either

 through subpoenas to LGUSA and its subsidiaries or through LGE’s further cooperation.

        B.      LGE’s Domestic Industry Products Practice the Asserted Patents: Technical
                Prong

        126.    Upon information and belief, LGE’s wholly owned United States subsidiaries sell

 in the United States certain LTE-compliant cellular communication devices, including cellular

 phones and tablets that practice at least one valid claim of each Asserted Patent.

        127.    Upon information and belief, LGE’s wholly owned United States subsidiaries have

 engaged in significant and substantial investments in the United States with respect to LGE’s LTE-

 compliant cellular communication devices, including cellular phones and tablets that practice at

 least one valid claim of each Asserted Patent. See supra, ¶¶ 110–125.

        128.    Evolved has acquired a sample LGE product, an LG G8X ThinQ (“Representative

 LGE Product”). As discussed further below, Evolved has provided claim charts demonstrating

 how the Representative LGE Product meets the language of the Asserted Claims of the Asserted

 Patents. See infra, ¶¶ 129–131; Exhibits 129–31. Upon information and belief, all LGE LTE-

 Compliant Devices meet the language of the Asserted Claims, due to the common designs and

 functionality of the products as they relate to the claim language of the Asserted Patents, and the

 common ways in which the LGE LTE-Compliant Devices implement and are compliant with the

 relevant LTE standards.

        129.    LGE’s LTE-compliant cellular communication devices, including its cellular

 phones and tablets, practice certain claims of the ’679 Patent. A chart that applies independent



                                                 44
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 76 of 83 PageID #: 1198

                                           PUBLIC

 Claim 6 and dependent Claim 8 of the ’679 Patent to the Representative LGE Product, the LG

 G8X ThinQ, and the relevant LTE standards is attached to the Complaint as Exhibit 129. As

 demonstrated in this claim chart, the representative LGE product satisfies each limitation of

 independent Claim 6 and dependent Claim 8 of the ’679 Patent and therefore practices those claims.

        130.     LGE’s LTE-compliant cellular communication devices, including its cellular

 phones and tablets, practice certain claims of the ’326 Patent. A chart that applies independent

 Claim 18 and dependent Claims 19 and 20 of the ’326 Patent to the Representative LGE Product,

 the LG G8X ThinQ, and the relevant LTE standards is attached to the Complaint as Exhibit 130.

 As demonstrated in this claim chart, the representative LGE product satisfies each limitation of

 independent Claim 18 and dependent Claims 19 and 20 of the ’326 Patent and therefore practices

 those claims.

        131.     LGE’s LTE-compliant cellular communication devices, including its cellular

 phones and tablets, practice certain claims of the ’120 Patent. A chart that applies independent

 Claim 12 and dependent Claims 16, 17, and 18 of the ’120 Patent to the Representative LGE

 Product and the relevant LTE standards is attached to the Complaint as Exhibit 131. As

 demonstrated in this claim chart, the Representative LGE Product satisfies each limitation of

 independent Claim 12 and dependent Claims 16, 17, and 18 of the ’120 Patent and therefore

 practices those claims.

        132.     Photographs of the Representative LGE Product—the LG G8X ThinQ—are

 provided in the claim charts cited above and at Exhibit 224.

        133.     Additionally, LGE marks some of its LTE-compliant products with United States

 patent numbers of patents owned by Evolved and in the same families as the Asserted Patents. For

 example, LGE’s virtual marking webpage (www.lg.com/us/patent) identifies each of the LS970,




                                                45
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 77 of 83 PageID #: 1199

                                             PUBLIC

 Optim G E970, Spectrum2 VS930, Intuition VS950, Motion 4G MS770, Escape P870, Mach

 LS860, Optim Regard LW770, Viper LS840, Lucid VS840, Nitro P930, Spectrum VS920,

 Revolution VS910, Optim Intuition, and Esteem MS910 LTE as practicing U.S. Patent No.

 7,809,373 (the parent of the ’679 and ’326 Patents), U.S. Patent No. 8,219,097 (which reissued as

 the ’679 Patent), U.S. Patent No. 8,412,201 (which reissued as the ’326 Patent), and U.S. Patent

 No. 7,881,236 (the parent of the ’120 Patent). See Exhibit 135.

 IX.      RELATED LITIGATION

          134.   Pursuant to 19 C.F.R. § 210.12(a)(5), certain of the Asserted Patents have

 previously been at issue in one other legal proceeding.

          135.   The ’679 Patent was asserted by Evolved in Evolved Wireless LLC v. BLU Products

 Inc., Civ. No. 1:18-CV-25116 (S.D. Fla.), filed on December 6, 2018. The case was dismissed

 without prejudice on April 23, 2019.

          136.   Other than the litigation referenced in paragraph 135 above and the concurrently

 filed lawsuits referenced in paragraphs 137 and 138 below, the ’679 has never been the subject of

 any litigation. Other than the concurrently filed lawsuits referenced in paragraphs 137 and 138

 below, the ’326 and ’120 Patents have never been the subject of any litigation. The ’679, ’326,

 and ’120 Patents have never been the subject of any proceeding at the Patent Trial and Appeal

 Board.

          A.     Samsung

          137.   Concurrently with the filing of this Complaint, Evolved is filing suit against

 Samsung in the United States District Court for the Eastern District of Texas, alleging infringement

 of the ’679, ’326, and ’120 Patents.




                                                 46
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 78 of 83 PageID #: 1200

                                             PUBLIC

        B.      Motorola

        138.    Concurrently with the filing of this Complaint, Evolved is filing suit against

 Motorola in the United States District Court for the Northern District of Illinois, alleging

 infringement of the ’679, ’326, and ’120 Patents.

        C.      Related Patents

        139.    The Asserted Patents claim priority through three series of continuing patent

 applications to other patents that have previously been litigated in a number of District Court cases

 and IPR proceedings, including in cases involving the Proposed Respondents. The following table

 lists the previous cases involving family members of the Asserted Patents (grouped by family) and

 the status of each:

  Case                                                  Patent(s)              Status
  Evolved Wireless, LLC v. Apple Inc., Civ. No.         ’679, ’326 Family      ’373 and ’236 tried
  1:15-CV-00542 (D. Del. filed June 25, 2015)           7,809,373              to jury in March
                                                        ’120 Family            2019
                                                        7,881,236
                                                                               Appeal of final
                                                                               judgment in Case
                                                                               No. 19-2326 (Fed.
                                                                               Cir.) dismissed on
                                                                               joint motion by the
                                                                               parties
  Evolved Wireless, LLC v. HTC Corp., et al., Civ.      ’679, ’326 Family      ’236 dropped from
  No. 1:15-CV-00543 (D. Del. filed June 25, 2015)       7,809,373              case
                                                        ’120 Family
  Evolved Wireless, LLC v. Lenovo Group Ltd., et        7,881,236              Final Judgment on
  al., Civ. No. 1:15-CV-00544 (D. Del. filed June                              appeal
  25, 2015)                                                                    Case Nos. 20, 1335,
                                                                               20-1337, 20-1363,
  Evolved Wireless, LLC v. Samsung Electronics                                 20-1339, 20-1340
  Co., Ltd., et al., Civ. No. 1:15-CV-00545 (D. Del.                           (Fed. Cir.)
  filed June 25, 2015)

  Evolved Wireless, LLC v. ZTE Corp., et al., Civ.
  No. 1:15-CV-00546 (D. Del. filed June 25, 2015)




                                                  47
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 79 of 83 PageID #: 1201

                                             PUBLIC

  Case                                                Patent(s)           Status
  Evolved Wireless, LLC v. Microsoft Corp., et al.,
  Civ. No. 1:15-CV-00547 (D. Del. filed June 25,
  2015)
  ZTE (USA) Inc. v. Evolved Wireless, LLC, Case       ’120 Family         Final Written
  No. IPR2016-00757 (P.T.A.B. filed May 31,           7,881,236           Decision (Nov. 30,
  2016)                                                                   2017)
                                                                          Affirmed on
                                                                          Appeal (18-2008)
  Apple Inc. v. Evolved Wireless, LLC, Case No.       ’679, ’326 Family   Institution Denied
  IPR2016-01185 (P.T.A.B. filed June 20, 2016)        7,809,373           (Dec. 19, 2016)

  Apple Inc. v. Evolved Wireless, LLC, Case No.       ’120 Family         Final Written
  IPR2016-01228 (P.T.A.B. filed June 20, 2016)        7,881,236           Decision (Nov. 30,
                                                                          2017)
                                                                          Affirmed on
                                                                          Appeal (18-2010)
  Apple Inc. v. Evolved Wireless, LLC, Case No.       ’120 Family         Final Written
  IPR2016-01229 (P.T.A.B. filed June 20, 2016)        7,881,236           Decision (Nov. 30,
                                                                          2017)
                                                                          Affirmed on
                                                                          Appeal (18-2011)
  Samsung Electronics Co., Ltd. v. Evolved            ’120 Family         Final Written
  Wireless, LLC, Case No. IPR2016-01345               7,881,236           Decision (Nov. 30,
  (P.T.A.B. filed July 1, 2016)                                           2017)
                                                                          Affirmed on
                                                                          Appeal (18-2009)
  Samsung Electronics Co., Ltd. v. Evolved            ’679, ’326 Family   Institution Denied
  Wireless, LLC, Case No. IPR2016-01347               7,809,373           (Dec. 19, 2016)
  (P.T.A.B. filed July 5, 2016)
  Evolved Wireless, LLC v. ZTE (USA) Inc., Case       ’120 Family         Affirmed (Oct. 4,
  No. 18-2008 (Fed. Cir. filed May 25, 2018)          7,881,236           2019)
  Evolved Wireless, LLC v. Samsung Electronics        ’120 Family         Affirmed (Oct. 4,
  Co., ltd., Case No. 18-2009 (Fed. Cir. filed May    7,881,236           2019)
  25, 2018)
  Evolved Wireless, LLC v. Apple Inc., Case No.       ’120 Family         Affirmed (Oct. 4,
  18-2010 (Fed. Cir. filed May 25, 2018)              7,881,236           2019)
  Evolved Wireless, LLC v. Apple Inc., Case No.       ’120 Family         Affirmed (Oct. 4,
  18-2011 (Fed. Cir. filed May 25, 2018)              7,881,236           2019)
  Evolved Wireless, LLC v. BLU Prods. Inc., Civ.      ’679, ’326 Family   Dismissed pursuant
  No. 1:18-CV-25116 (S.D. Fla. filed Dec. 6, 2018)    RE46,602            to settlement (Apr.
                                                      RE46,679            23, 2019)
                                                      RE46,714
                                                      ’120 Family
                                                      9,532,336
                                                      9,775,177


                                                48
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 80 of 83 PageID #: 1202

                                            PUBLIC

  Case                                                 Patent(s)              Status
  Evolved Wireless, LLC v. Apple Inc., Case No.        ’679, ’326 Family      Dismissed on joint
  19-2326 (Fed. Cir. filed Sep. 5, 2019)               7,809,373              motion of the
                                                       ’120 Family            parties
                                                       7,881,236
  Evolved Wireless, LLC v. HTC Corp., Case No.         ’679, ’326 Family      Affirmed in part,
  20-1335 (Fed. Cir. filed Jan. 8, 2020)               7,809,373              vacated in part, and
                                                                              remanded (Jan. 26,
                                                                              2021)
  Evolved Wireless, LLC v. Motorola Mobility,          ’679, ’326 Family      Affirmed in part,
  LLC, Case No. 20-1337 (Fed. Cir. filed Jan. 8,       7,809,373              vacated in part, and
  2020)                                                                       remanded (Jan. 26,
                                                                              2021)
  Evolved Wireless, LLC v. ZTE (USA) Inc., Case        ’679, ’326 Family      Affirmed in part,
  No. 20-1339 (Fed. Cir. filed Jan. 8, 2020)           7,809,373              vacated in part, and
                                                                              remanded (Jan. 26,
                                                                              2021)
  Evolved Wireless, LLC v. Microsoft Corp., Case       ’679, ’326 Family      Affirmed in part,
  No. 20-1340 (Fed. Cir. filed Jan. 8, 2020)           7,809,373              vacated in part, and
                                                                              remanded (Jan. 26,
                                                                              2021)
  Evolved Wireless, LLC v. Samsung Electronics         ’679, ’326 Family      Affirmed in part,
  Co., Ltd., Case No. 20-1363 (Fed. Cir. filed Jan.    7,809,373              vacated in part, and
  17, 2020)                                                                   remanded (Jan. 26,
                                                                              2021)


        140.    The ’679 and ’326 Patents claim priority to U.S. Patent No. 7,809,373, which was

 asserted against Samsung, Motorola, and others in the United States District Court for the District

 of Delaware. The District Court granted summary judgment in favor of defendants, finding that

 Evolved’s claims involving infringement of the ’373 Patent by devices containing Qualcomm

 baseband chips were barred by exhaustion and a covenant not to sue in an agreement between LGE

 (the original assignee of the Evolved Portfolio) and Qualcomm. Evolved appealed the decision,

 arguing (1) that the agreement at issue did not cover the ’373 Patent and (2) that the agreement

 cannot cover any infringing activities occurring after December 31, 2018, the date LGE terminated

 the agreement. The Court of Appeals for the Federal Circuit affirmed the District Court’s findings

 as to infringement occurring on or before December 31, 2018, and vacated and remanded the case


                                                 49
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 81 of 83 PageID #: 1203

                                             PUBLIC

 to the District Court for further consideration for all acts occurring after December 31, 2018—the

 date the agreement was terminated. See Exhibit 227.

 X.     RELIEF REQUESTED

        141.    WHEREFORE, by reason of the foregoing, Evolved respectfully requests that the

 United States International Trade Commission:

                (a)     institute an investigation pursuant to Section 337 of the Tariff Act of 1930,

 as amended, 19 U.S.C. § 1337, with respect to the proposed Respondents’ violations of that section

 arising from the importation into the United States, the sale for importation into the United States,

 and/or the sale within the United States after importation of LTE-compliant cellular

 communication devices that infringe one or more claims of the Asserted Patents;

                (b)     schedule and conduct a hearing pursuant to Section 337(c) for the purposes

 of (i) receiving evidence and hearing argument concerning whether there has been a violation of

 Section 337, and (ii) following the hearing, determining that there has been a violation of Section

 337;

                (c)     issue permanent limited exclusion orders directed to products manufactured

 by or on behalf of each proposed Respondent, their subsidiaries, related companies, and agents

 pursuant to 19 U.S.C. § 1337(d) excluding entry into the United States of LTE-compliant cellular

 communication devices that infringe one or more claims of the Asserted Patents;

                (d)     issue permanent cease and desist orders pursuant to 19 U.S.C. § 1337(f)

 prohibiting each proposed Respondent, their domestic subsidiaries, related companies, and agents

 from engaging in the importation into the United States, sale for importation into the United States,

 sale in the United States after importation, marketing, advertising, distribution, offering for sale,

 sale, use, and other transfer within the United States of LTE-compliant cellular communication

 devices that infringe one or more claims of the Asserted Patents;


                                                  50
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 82 of 83 PageID #: 1204

                                           PUBLIC

               (e)     impose a bond upon importation of LTE-compliant cellular communication

 devices that infringe one or more claims of the Asserted Patents during the 60-day Presidential

 review period pursuant to 19 U.S.C. § 1337(j); and

               (f)     issue such other and further relief as the Commission deems just and proper

 under the law, based on the facts determined by the investigation and the authority of the

 Commission.



 Dated: February 1, 2021                              Respectfully submitted,



                                                      /s/ Jonathan J. Engler
                                                      ERIC M. ALBRITTON
                                                      BARRY J. BUMGARDNER
                                                      ANDREW J. WRIGHT
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      3131 West 7th Street, Suite 300
                                                      Fort Worth, Texas 76107 817.377.9111
                                                      (telephone) 903.758.7397 (facsimile)
                                                      ema@nbafirm.com
                                                      barry@nbafirm.com
                                                      andrew@nbafirm.com


                                                      JONATHAN J. ENGLER
                                                      DANIEL F. SMITH
                                                      JUAN J. GARCIA
                                                      ADDUCI, MASTRIANI & SCHAUMBERG LLP
                                                      1133 Connecticut Avenue, N.W., 12th Floor
                                                      Washington, D.C. 20036
                                                      202.467.6300 (telephone)
                                                      202.466.2006 (facsimile)
                                                      engler@adduci.com
                                                      dsmith@adduci.com
                                                      garcia@adduci.com

                                                      COUNSEL FOR COMPLAINANT
                                                      EVOLVED WIRELESS LLC




                                                51
Case 2:21-cv-00033-JRG Document 12-2 Filed 03/05/21 Page 83 of 83 PageID #: 1205
